 



Exhibit 10.1

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

AMERICAN MEDICAL SYSTEMS, INC.

OAK MERGER CORP.

OVION INC.

AND

THE OTHER PARTIES HERETO

DATED AS OF JUNE 3, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 THE MERGER; CONVERSION OF SHARES
    1  
1.1 The Merger
    1  
1.2 Effective Time
    1  
1.3 Closing of the Merger
    2  
1.4 Effects of the Merger
    2  
1.5 Certificate of Incorporation of the Surviving Corporation
    2  
1.6 Bylaws of the Surviving Corporation
    2  
1.7 Directors and Officers of the Surviving Corporation
    2  
1.8 Initial Merger Consideration
    3  
1.9 Contingent Merger Consideration
    4  
1.10 Cancellation and Conversion of Company Securities at the Effective Time
    6  
1.11 Dissenting Shares
    7  
1.12 Escrow Procedure; Exchange of Certificates
    8  
 
       
ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PRINCIPAL
STOCKHOLDERS
    10  
2.1 Corporate Organization and Power
    10  
2.2 Subsidiaries
    11  
2.3 Authorization
    11  
2.4 Capitalization of the Company
    11  
2.5 Non-Contravention
    12  
2.6 Consents and Approvals
    12  
2.7 Financial Statements; Undisclosed Liabilities
    13  
2.8 Absence of Certain Changes
    13  
2.9 Assets and Properties
    15  
2.10 Manufacturing and Marketing Rights
    15  
2.11 FDA and Regulatory Matters
    16  
2.12 Reimbursement/Billing
    17  
2.13 Compliance with Applicable Laws
    18  
2.14 Compliance Program
    18  
2.15 Permits
    18  
2.16 Inventories
    18  
2.17 Litigation
    19  
2.18 Contracts
    19  
2.19 Benefit Plans
    21  
2.20 Labor and Employment Matters
    25  
2.21 Intellectual Property
    26  
2.22 Environmental Compliance
    27  
2.23 Insurance
    28  
2.24 Tax Matters
    28  
2.25 Bank Accounts; Powers of Attorney
    30  
2.26 Commitments
    31  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
2.27 Product Liability Claims
    31  
2.28 No Sales or Warranties
    31  
2.29 Relations with Suppliers
    31  
2.30 Indemnification Obligations
    31  
2.31 Absence of Certain Business Practices
    31  
2.32 Brokers
    32  
2.33 Minute Books
    32  
2.34 Business Generally
    32  
2.35 Stockholder Agreements
    32  
2.36 Disclosure
    32  
2.37 Investigation by Parent
    32  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBSIDIARY
    33  
3.1 Corporate Existence and Power
    33  
3.2 Authorization
    33  
3.3 Consents and Approvals
    33  
3.4 Available Capital Resources
    34  
3.5 Disclosure
    34  
3.6 Non-Contravention
    34  
3.7 Brokers
    34  
3.8 Litigation
    34  
 
       
ARTICLE 4 COVENANTS
    35  
4.1 Conduct of the Business
    35  
4.2 Company’s Agreements as to Specified Matters
    35  
4.3 Full Access
    37  
4.4 Confidentiality
    37  
4.5 Filings; Consents; Removal of Objections
    38  
4.6 Further Assurances; Cooperation; Notification
    38  
4.7 Approval of Stockholders
    38  
4.8 Update Disclosure; Breaches
    39  
4.9 No Solicitation
    40  
4.10 Public Announcements
    41  
4.11 Preparation of Tax Returns: Tax Matters
    41  
4.12 Expenses Related to Certain Third-Party Proceedings
    42  
4.13 Employment Matters
    42  
4.14 Notice to Holder of Third-Party Right
    43  
4.15 Conduct of the Business After the Closing
    43  
 
       
ARTICLE 5 CONDITIONS TO PARENT’S AND MERGER SUBSIDIARY’S OBLIGATIONS
    43  
5.1 Representations and Warranties True
    43  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                Page  
5.2 Performance
    44  
5.3 Filed Certificate of Merger
    44  
5.4 Required Approvals and Consents
    44  
5.5 No Proceeding or Litigation
    44  
5.6 No Exercise of Third-Party Right
    44  
5.7 Legislation
    44  
5.8 No Material Adverse Effect
    44  
5.9 Certificates
    44  
5.10 Other Receipts; Good Standing
    44  
5.11 Opinions of Company Counsel
    45  
5.12 Employment Offers
    45  
5.13 Escrow Agreement
    45  
5.14 Payment Agreement
    45  
5.15 Stockholder Agreements
    45  
5.16 Dissenting Shares
    45  
5.17 Resignation and Release
    45  
5.18 Tax Withholding Forms
    45  
 
       
ARTICLE 6 CONDITIONS TO COMPANY’S OBLIGATIONS
    46  
6.1 Representations and Warranties True
    46  
6.2 Performance
    46  
6.3 Filed Certificate of Merger
    46  
6.4 Corporate Approvals
    46  
6.5 No Proceeding or Litigation
    46  
6.6 No Exercise of Third-Party Right
    46  
6.7 Legislation
    46  
6.8 Certificates
    47  
6.9 Other Receipts; Good Standing
    47  
6.10 Opinion of Parent Counsel
    47  
6.11 Royalty Agreement
       
6.12 Escrow Agreement
    47  
6.13 Payment Agreement
    47  
 
       
ARTICLE 7 TERMINATION
    47  
7.1 Methods of Termination
    47  
7.2 Procedure Upon Termination
    48  
7.3 Effect of Termination
    48  
7.4 Termination Fee
    49  
 
       
ARTICLE 8 SURVIVAL AND INDEMNIFICATION
    49  
8.1 Survival
    49  
8.2 Indemnification by Stockholders
    50  
8.3 Indemnification by Parent
    50  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
8.4 Claims for Indemnification
    50  
8.5 Indemnification Limits
    52  
8.6 Right of Set-Off
    54  
8.7 Escrow Funds
    54  
8.8 Expenses of Stockholders’ Representative
    54  
 
       
ARTICLE 9 ARBITRATION
    54  
9.1 Dispute
    54  
9.2 Mediation
    54  
9.3 Arbitration
    55  
 
       
ARTICLE 10 DEFINITIONS
    55  
10.1 Definitions
    55  
 
       
ARTICLE 11 MISCELLANEOUS
    65  
11.1 Notices
    65  
11.2 Amendments; No Waivers
    66  
11.3 Expenses
    67  
11.4 Successors and Assigns
    67  
11.5 Governing Law
    67  
11.6 Counterparts; Effectiveness
    67  
11.7 Entire Agreement
    67  
11.8 Captions
    67  
11.9 Severability
    68  
11.10 Construction
    68  
11.11 Cumulative Remedies
    68  
11.12 Third Party Beneficiaries
    68  
11.13 Appointment of Stockholders’ Representative; Enforcement of Rights,
Benefits and Remedies
    68  

iv



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER

     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of June 3,
2005, is entered into by and among American Medical Systems, Inc., a Delaware
corporation (“Parent”), Oak Merger Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Subsidiary”), Ovion Inc., a Delaware
corporation (“Company”), Jeffrey P. Callister and W. Stephen Tremulis (together,
the “Principal Stockholders”) and Jeffrey P. Callister, as Stockholders’
Representative (“Stockholders’ Representative”).

     WHEREAS, the Board of Directors of each of the Company, Parent and Merger
Subsidiary have (i) determined that the Merger (as defined below) is fair and in
the best interests of their respective stockholders and (ii) approved the Merger
of Merger Subsidiary with and into the Company, with the Company surviving, in
accordance with the terms and conditions of this Agreement.

     WHEREAS, in connection with the execution of that certain letter of intent
dated February 17, 2005, as supplemented on April 11, 2005 (the “Letter of
Intent”), Parent made a loan to the Company, to fund the continuing operation of
the Company, of $200,000 on February 18, 2005 (the “First Loan”) and another of
$100,000 on April 13, 2005 (the “Second Loan”).

     WHEREAS, the parties hereto desire to make certain representations,
warranties and agreements in connection with the Merger and also to prescribe
various conditions to the Merger.

     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the Company, Parent, Merger Subsidiary, the Principal
Stockholders and the Stockholders’ Representative hereby agree as follows:

ARTICLE 1
THE MERGER; CONVERSION OF SHARES



1.1   The Merger. At the Effective Time (as defined below) and upon the terms
and subject to the conditions of this Agreement and in accordance with the
Delaware General Corporation Law (the “DGCL”), Merger Subsidiary shall be merged
with and into the Company, and, following the merger, the Company shall continue
as the surviving corporation (the “Surviving Corporation”), the separate
corporate existence of Merger Subsidiary shall cease and the Surviving
Corporation shall continue to be governed by the laws of the State of Delaware
(the “Merger”).   1.2   Effective Time. Subject to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined below) the Company and
Merger Subsidiary will file, or cause to be filed, with the Secretary of State
of the State of Delaware a Certificate of Merger, in the form as required by,
and executed and acknowledged in accordance with, the applicable provisions of
the DGCL, and substantially in the form attached hereto as Exhibit A (the
“Certificate of Merger”). The Merger shall become effective at 3 p.m. Central
Standard Time on the date the Certificate of Merger is filed or, if agreed to by
the

 



--------------------------------------------------------------------------------



 



    Parent and the Company, such later date or time set forth in the Certificate
of Merger (the “Effective Time”).



1.3   Closing of the Merger. Unless this Agreement shall have been terminated
and the transactions contemplated herein abandoned pursuant to Article 7 hereof,
the closing of the Merger (the “Closing”) will take place on a date (the
“Closing Date”) to be specified by Parent and the Company which shall be no
later than the second business day after satisfaction or waiver of the latest to
occur of the conditions set forth in Articles 5 and 6 (other than delivery of
items to be delivered at the Closing and other than those conditions that by
their nature are to be satisfied at the Closing, it being understood that the
occurrence of the Closing shall remain subject to the delivery of such items and
the satisfaction or waiver of such conditions at the Closing), at 10:00 a.m.,
local time, at the offices of Oppenheimer, Wolff & Donnelly LLP, 45 South
Seventh Street, Suite 3400, Minneapolis, Minnesota 55402, unless another time,
date, place or manner (e.g., by facsimile exchange of signature pages with
originals to follow by overnight delivery) is agreed to by the parties hereto.
The parties will use commercially reasonable efforts to consummate the Closing
as soon as the closing conditions in Articles 5 and 6 are satisfied or waived;
provided, however, that in no event shall the Closing occur later than the
Termination Date. If the Closing has not occurred by the fiftieth (50th) day
after the Company has delivered a right of first refusal notice to Conceptus
pursuant to Section 5.1 of the Settlement and License Agreement, Parent shall
advance the Company an additional $300,000 on the fifty-first (51st) day to
cover the costs and expenses of the Company’s operations through Closing (the
“Supplemental Advance”).   1.4   Effects of the Merger. The Merger shall have
the effects set forth in the DGCL. Without limiting the generality of the
foregoing and subject thereto, at the Effective Time all the properties, rights,
privileges, powers and franchises of the Company and Merger Subsidiary shall
vest in the Surviving Corporation and all debts, liabilities and duties of the
Company and Merger Subsidiary shall become the debts, liabilities and duties of
the Surviving Corporation.   1.5   Certificate of Incorporation of the Surviving
Corporation. The form of Certificate of Incorporation of Merger Subsidiary, as
amended, attached hereto as Exhibit B, shall be the Certificate of Incorporation
of the Surviving Corporation until thereafter further amended in accordance with
Applicable Law, except that the name of the Surviving Corporation shall be Ovion
Inc.   1.6   Bylaws of the Surviving Corporation. The Bylaws of Merger
Subsidiary as in effect immediately prior to the Effective Time shall be the
Bylaws of the Surviving Corporation until thereafter amended in accordance with
Applicable Law, except that the name of the Surviving Corporation shall be Ovion
Inc.   1.7   Directors and Officers of the Surviving Corporation. The directors
and officers of Merger Subsidiary immediately prior to the Effective Time shall
be the directors and officers respectively, of the Surviving Corporation until
their respective successors shall be duly elected and qualified.

2



--------------------------------------------------------------------------------



 



1.8   Initial Merger Consideration. Subject to Section 1.11 (Dissenting Shares)
and Section 8.6 (Right of Set-Off), Parent shall pay for all of the Company
Common Stock, Company Preferred Stock, Company Stock Options and Company
Warrants issued and outstanding immediately prior to the Effective Time the
consideration set forth in this Section 1.8 as follows:



  (a)   Parent shall advance Three Hundred Thousand Dollars ($300,000) as a
third loan to fund the ongoing operation of the Company (the “Third Loan” and,
together with the First Loan and the Second Loan, the “Loans”) upon execution of
this Agreement, unless Parent has previously advanced the Third Loan to the
Company.     (b)   At Closing, Parent shall pay Ten Million Dollars
($10,000,000) (the “Initial Payment”), plus or minus, as the case may be, the
Purchase Price Adjustment, if any (as defined in section 1.8(c)) (as so
adjusted, the “Initial Merger Consideration”), which shall be paid by Parent to
the Persons and in the amounts as follows: (x) One Million Dollars ($1,000,000)
(the “Escrow Funds”) to the Escrow Agent to be held in escrow to secure any
indemnification obligation of the Stockholders under Section 8.2; (y) Two
Hundred Eighty Thousand Five Hundred Dollars ($280,500), in the aggregate, to
the persons and in the amounts as set forth in Section 2.5 of the Disclosure
Schedule, in partial repayment of the Bridge Loans; and (z) the balance of the
Initial Merger Consideration, less any withholding described in 4.11(g), in
accordance with the terms of the Payment Agreement (such balance payable to the
Stockholders at Closing is sometimes referred to herein as the “Net Initial
Merger Consideration”). The Escrow Funds shall not be distributed to the
Stockholders until twelve (12) months after the Effective Time and shall only be
distributed in accordance with the terms and conditions of the Escrow Agreement.
In the event that Parent shall have perfected, prior to the expiration of such
twelve- (12-) month period, a claim for indemnification pursuant to Section 8.4,
the Stockholders’ Representative and the Parent shall endeavor in good faith to
determine a reasonable estimate of the maximum amount of such claim and shall
instruct the Escrow Agent to deliver any excess amount of Escrow Funds to the
Payment Agent for distribution to the Stockholders in accordance with the Escrow
Agreement.     (c)   The Initial Payment shall be adjusted (the “Purchase Price
Adjustment”) as follows: (A) decreased by (i) the amount of the Loans; (ii) the
amount of consideration that would have been payable to Dissenting Stockholders
(as defined below) if they had not perfected their rights as Dissenting
Stockholders; (iii) the amount, if any, by which Transaction Expenses exceed
$150,000; (iv) any amounts paid prior to Closing in settlement of the Musket
Litigation; (v) the Supplemental Advance, if any; and (vi) the aggregate amount
of the employee bonuses payable at Closing, as set forth in Section 2.8(j) of
the Disclosure Schedule; and (B) increased by (i) the Closing Capital and
(ii) that portion of the Supplemental Advance, if any, that the Company spends
on operations in the ordinary course of business, consistent in nature and
amount with past practice, after having spent all other cash resources available
to the Company following

3



--------------------------------------------------------------------------------



 



      advancement by Parent of the Third Loan. “Closing Capital” shall mean the
amount of cash on hand as of the Closing, excluding amounts received from the
exercise of options and warrants, if any; provided, however, that the Company
continues to pay its liabilities and make cash disbursements through the Closing
in the ordinary course of business, consistent in timing, nature and amount with
past practice.     (d)   Not less than three (3) business days prior to the
Closing, the Company shall prepare and deliver to Parent a good faith written
estimate of the Initial Merger Consideration, setting forth, in reasonable
detail, a calculation of the estimated: (i) Purchase Price Adjustment, including
estimated Transaction Expenses; and (ii) Closing Capital.



1.9   Contingent Merger Consideration. As additional consideration for the
Merger and subject to the conditions set forth in this Section 1.9, Section 1.11
(Dissenting Shares), Section 4.11(g) (Tax Withholding) and Section 8.6 (Right of
Set-Off), Parent shall make the following additional payments (collectively, the
“Contingent Merger Consideration” and, together with the Initial Merger
Consideration, the “Merger Consideration”) to the Payment Agent for distribution
to those Stockholders who are not otherwise Dissenting Stockholders:



  (a)   If the Company or Parent (i) receives IDE approval from the U.S. Food
and Drug Administration (the “FDA”) to conduct a clinical trial of the Product,
and (ii) commences an FDA-approved pivotal clinical trial with respect to the
Product as demonstrated by the first successful placement of the Product in both
ostia using flexible hysteroscopy (the “Clinical Trial”) (the “First
Milestone”), Parent shall pay an additional Five Million Dollars ($5,000,000),
less (i) the Legal Advance Funds, if any, advanced to the Company pursuant to
Section 4.12, (ii) the amounts owed under the Bridge Loans on the First
Milestone within fifteen (15) days of completing the First Milestone and
(iii) the aggregate amount of the employee bonuses payable at the First
Milestone, as set forth in Section 2.8(j) of the Disclosure Schedule;     (b)  
If the Company or Parent completes enrollment of and placement of the Product in
the minimum number of patients in the Clinical Trial required for a PMA
submission (the “Second Milestone”), Parent shall pay an additional Five Million
Dollars ($5,000,000), less (i) the amounts owed under the Bridge Loans on the
Second Milestone within fifteen (15) days of completing the Second Milestone and
(ii) the aggregate amount of the employee bonuses payable at the Second
Milestone, as set forth in Section 2.8(j) of the Disclosure Schedule;     (c)  
If the Company or Parent receives PMA approval, including but not limited to
final labeling, from the FDA to market the Product for female sterilization (the
“Third Milestone” and the date such approval is received, the “PMA-Approval
Date”), Parent shall pay an additional Ten Million Dollars ($10,000,000) within
fifteen (15) days of completing the Third Milestone; and

4



--------------------------------------------------------------------------------



 



  (d)   After the Third Milestone is successfully completed, Parent will pay an
amount equal to one times Net Sales of the Product for the twelve- (12-) month
period (the “Final Contingent Payment” and, together with the First Milestone,
the Second Milestone and the Third Milestone, the “Milestones”) beginning on the
later of: (A) the first fiscal quarter of Parent commencing more than six
(6) months after the PMA-Approval Date or (B) January 1, 2008 (in either case,
the “Contingent Period”).



  (i)   If one or more of the Interference Requests have resulted in the U.S.
Patent and Trademark Office declaring an interference that is pending at the end
of the Contingent Period, Parent may pay all or a portion of the Final
Contingent Payment, if any, to the Escrow Agent in an amount not to exceed the
Maximum Interference Liability, minus any amounts previously set-off with
respect to one or more of the Interference Requests (the “Additional Escrow
Funds”) until final resolution of such interference.     (ii)   In the event of
a catastrophic event, such as a war, terrorist attack, tornado, earthquake, or
similar extraordinary event, or an FDA inspection, shutdown, or recall that
causes the manufacturing of the Product to be suspended for five days or more
and such suspension results in Parent being unable to fill orders for the
Product, the Contingent Period shall be extended for the period of time that
Parent is unable to fill orders for the Product.



  (e)   Parent shall deliver to the Stockholders’ Representative, no later than
sixty (60) days following the last day of the Contingent Period, a statement
with reasonable detail reflecting Parent’s calculation of Net Sales for the
Contingent Period (the “Contingent Calculation”). The Stockholders’
Representative shall not distribute these statements to any Person other than
such advisors and consultants as may be necessary to assist the Stockholders’
Representative in reviewing the Contingent Calculation and any accompanying
information. The Contingent Calculation will be deemed to be accepted by the
Stockholders’ Representative and shall be conclusive for purposes of determining
the Contingent Calculation, unless the Stockholders’ Representative shall have
delivered to Parent within fifteen (15) days following delivery of the
Contingent Calculation a written statement objecting to any of the information
contained in the Contingent Calculation, specifying in reasonable detail the
amount in dispute and accompanied by detailed schedules and work papers
providing reasonable support for such determination. With respect to any
undisputed portion of the Contingent Calculation (the “Undisputed Contingent
Amount”), Parent shall pay fifty percent (50%) of such Undisputed Contingent
Amount (the “Initial Contingent Payment Amount”) to the Payment Agent for
distribution to the Stockholders pursuant to Section 1.9(g).     (f)   The
Stockholders’ Representative may cause an audit to be made of those books and
records of Parent and the Surviving Corporation that are reasonably necessary

5



--------------------------------------------------------------------------------



 



      to review and audit the information delivered pursuant to Section 1.9(e)
and created in connection with the Contingent Calculation. Any such audit shall
be conducted only by an independent certified accountant selected by the
Stockholders’ Representative and reasonably acceptable to Parent, after prior
written notice to Parent, and shall be conducted during regular business hours
at Parent’s offices and in such a manner so as not to interfere with Parent’s
normal business activities. Parent agrees to permit such accountants, during
normal business hours, to have reasonable access to, and to examine and make
copies of, those books and records of Parent and the Surviving Corporation that
are reasonably necessary to review and audit the Contingent Calculation. Neither
the Stockholders’ Representative nor such auditors will have the right to review
or audit any other books and records of Parent. In no event shall more than one
audit be conducted, nor shall the records supporting any statements be audited
more than once for the same purpose. In the event any such audit reveals any
discrepancy less than five percent (5%) of the Net Sales for the period audited,
the Stockholders shall pay for the reasonable third party costs and expenses of
such audit. In the event any such audit reveals any discrepancy greater than or
equal to five percent (5%) of the Net Sales for the period audited, Parent shall
pay for the reasonable third party costs and expenses of such audit. The
determination of the auditors with respect to the Contingent Calculation (the
“Final Contingent Calculation”) shall be final and binding upon the parties
hereto.     (g)   Subject to Section 8.6, within fifteen (15) days following
final determination of the Contingent Calculation pursuant to Section 1.9(e) or
1.9(f), Parent shall pay to the Payment Agent for distribution to the
Stockholders an amount equal to either (i) the Contingent Calculation, in the
case in which no dispute has arisen in connection with the Contingent
Calculation or (ii) the amount obtained by subtracting (A) the Initial
Contingent Payment Amount from (B) the Final Contingent Calculation.



1.10   Cancellation and Conversion of Company Securities at the Effective Time.
On or prior to Closing, all outstanding shares of Company Preferred Stock shall
be converted into Company Common Stock in accordance with the Company’s
Certificate of Incorporation and Applicable Law. As of the Effective Time, by
virtue of the Merger and without any action on the part of any holder of any
share of capital stock of the Company or Merger Subsidiary:



  (a)   Subject to the terms and conditions hereof, each share of Company Common
Stock issued and outstanding immediately prior to the Effective Time (other than
(i) Company Common Stock held in the Company’s treasury, (ii) Company Common
Stock held at the Effective Time by Parent, Merger Subsidiary or any Affiliate
of Parent, and (iii) Dissenting Shares) shall automatically be converted into
the right to receive Merger Consideration in cash, payable to the holders
thereof upon surrender of the Certificates (as defined in Section 1.12(a) below)
in accordance with their Percentage Interest, as set forth in Schedule 1.10.

6



--------------------------------------------------------------------------------



 



  (b)   Each Company Stock Option and each Company Warrant that is outstanding
immediately prior to the Effective Time, whether or not vested or exercisable,
shall, effective immediately prior to the Effective Time, be cancelled and the
holder of such Company Stock Option or Company Warrant, as applicable, shall
have the right to receive the Merger Consideration minus the exercise price for
such Company Stock Option or Company Warrant, that is due such holder based on
the number of shares vested or exercisable as of the Effective Time, in
accordance with their Percentage Interest, as set forth in Schedule 1.10. Except
as otherwise agreed to in writing by the parties hereto, the Company Stock
Option Plans and any other plan, program or arrangement providing for the
issuance or grant of any interest in respect of the capital stock of the Company
shall terminate as of the Effective Time, and the Company shall ensure that
following the Effective Time no holder of a Company Stock Option or Company
Warrant shall have any right thereunder to acquire any equity securities of the
Company, Parent or Merger Subsidiary.     (c)   Each share of the common stock,
par value $.01 per share, of Merger Subsidiary (“Merger Subsidiary Common
Stock”), issued and outstanding at the Effective Time of the Merger shall be
converted into one (1) share of common stock, par value $0.01 per share, of the
Surviving Corporation (“Surviving Corporation Common Stock”).     (d)   Each
share of Company Common Stock held in the treasury of the Company and each share
of Company Common Stock held by Parent, Merger Subsidiary or any Affiliate of
Parent, Merger Subsidiary or the Company immediately prior to the Effective Time
will, by virtue of the Merger and without any action on the part of Merger
Subsidiary, the Company or the holder thereof, be canceled, retired and cease to
exist without payment of any consideration therefore and without any conversion
thereof.     (e)   At least three days prior to Closing, the Company shall
prepare and deliver to Parent Schedule 1.10.



1.11   Dissenting Shares.



  (a)   Notwithstanding any provision of this Agreement to the contrary, any
shares of Company Capital Stock issued and outstanding immediately prior to the
Effective Time that are held by any holder of shares of Company Capital Stock
that has not voted in favor of the Merger (if entitled to vote) and has properly
exercised and perfected appraisal rights in accordance with either Section 262
et. seq. of the DGCL or Section 1300 et seq. of the California Corporations Code
(the “CCC”) (such holders are referred to as “Dissenting Stockholders” and such
shares are referred to as “Dissenting Shares”) will not be converted into the
right to receive the Merger Consideration, but will become entitled to the right
to receive such consideration as may be determined to be due to the holders of
such Dissenting Shares pursuant to the DGCL or the CCC); provided, however, that
any holder of Dissenting Shares who will have failed to perfect or who
effectively will have

7



--------------------------------------------------------------------------------



 



      withdrawn or lost such rights of appraisal under the DGCL or the CCC will
forfeit the right to appraisal of such shares of Company Capital Stock, and such
shares of Company Capital Stock will no longer be Dissenting Shares and, as of
the Effective Time, will be deemed to have been converted into the right to
receive the Merger Consideration.     (b)   The Company will give Parent and
Merger Subsidiary prompt notice of any written demands for appraisal,
withdrawals of demands for appraisal and any other related instruments received
by the Company and, Parent will have the right to participate in all
negotiations and proceedings with respect to such demands. Prior to the
Effective Time, the Company will not, except with the prior written consent of
Parent, which consent shall not be unreasonably withheld, delayed or
conditioned, make any payment with respect to, or settle or offer to settle, any
such demands. Notwithstanding anything to the contrary in this Section 1.11 if
(i) the Merger is terminated, rescinded or abandoned or (ii) if the Stockholders
revoke the authority to effect the Merger, then the right of any Stockholder to
be paid the fair value of such Stockholder’s shares of Company Capital Stock
will cease. The Surviving Corporation will comply with all obligations of the
DGCL and CCC with respect to Dissenting Stockholders.



1.12   Escrow Procedure; Exchange of Certificates.



  (a)   U.S. Bank National Association or such other bank as the parties may
agree shall act as the payment agent (in such capacity, the “Payment Agent”),
pursuant to a payment agreement to be entered into between the Company and the
Payment Agent (the “Payment Agreement”), and escrow agent (in such capacity, the
“Escrow Agent”), pursuant to the Escrow Agreement, for the benefit of the
holders of Company Common Stock and Company Preferred Stock for the purpose of
paying the Merger Consideration upon surrender of certificates which immediately
prior to the Effective Time represented Company Common Stock or Company
Preferred Stock (in either case, the “Certificates”).     (b)   At the Closing,
Parent shall deposit, or shall cause to be deposited, with the Payment Agent
pursuant to the Payment Agreement, for the benefit of the Stockholders, cash in
U.S. dollars in an amount equal to the Net Initial Merger Consideration.    
(c)   To the extent that sums are released by the Payment Agent or the Escrow
Agent to the Stockholders or the Parent in accordance with this Agreement or the
Escrow Agreement, any accumulated interest shall be distributed in accordance
with the Payment Agreement or the Escrow Agreement, as the case may be.    
(d)   As soon as reasonably practicable after the Effective Time, the Payment
Agent shall mail to each holder of record of Certificates: (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Payment Agent and shall be in such form and have such other
provisions as Parent and the

8



--------------------------------------------------------------------------------



 



      Company may reasonably specify) and (ii) instructions for use in effecting
the surrender of the Certificates in exchange for a cash payment of the proper
Merger Consideration when and if it becomes payable under this Agreement. Upon
surrender of a Certificate for cancellation to the Payment Agent, together with
such letter of transmittal, duly executed, the holder of such Certificate shall
be entitled to receive in exchange therefor by check or wire transfer, as the
case may be, an amount equal to the proper Merger Consideration when and if it
becomes payable under this Agreement, and the Certificate so surrendered shall
forthwith be canceled. No interest shall be paid or accrued on any Merger
Consideration upon the surrender of any Certificates. In the event of a transfer
of ownership of Company Common Stock or Company Preferred Stock which is not
registered in the transfer records of the Company, payment of the proper Merger
Consideration when and if it becomes payable under this Agreement may be paid to
a transferee if the Certificate representing such Company Common Stock or
Company Preferred Stock, as applicable, is presented to the Payment Agent,
accompanied by all documents that the Payment Agent may require to evidence and
effect such transfer and by evidence that any applicable stock transfer or other
taxes required as a result of such payment to a Person other than the registered
holder of such shares have been paid. Until surrendered and exchanged as
contemplated by this Section 1.12, each Certificate shall be deemed at any time
after the Effective Time to represent only the right to receive upon such
surrender an amount equal to the proper Merger Consideration when and if it
becomes payable under this Agreement.     (e)   In the event that any
Certificate shall have been lost, stolen or destroyed, the Payment Agent will,
upon the making of an affidavit of that fact by the holder claiming such
Certificate to have been lost, stolen or destroyed, pay the proper Merger
Consideration as would be required pursuant to this Agreement but for the
failure to deliver such Certificate to the Payment Agent; provided, however,
that the Surviving Corporation may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed Certificate to deliver a bond in such sum as it may reasonably direct
as indemnity against any claim that may be made against the Surviving
Corporation with respect to the Certificate alleged to have been lost, stolen or
destroyed.     (f)   The Merger Consideration paid upon the surrender of
Certificates for exchange of Company Common Stock and Company Preferred Stock in
accordance with the terms hereof shall be deemed to have been paid in full
satisfaction of all rights pertaining to such Company Common Stock and Company
Preferred Stock. After the Effective Time, there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of the Company Common Stock or Company Preferred Stock that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented to the Surviving Corporation for any reason,
they shall be canceled and exchanged as provided in this Article 1, except as
otherwise provided by Applicable Law.

9



--------------------------------------------------------------------------------



 



  (g)   Notwithstanding Section 1.12(d), neither the Surviving Corporation nor
Parent shall be liable to any holder of Company Common Stock or Company
Preferred Stock for any Merger Consideration delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.     (h)  
To the extent permitted by Applicable Law, any amounts of Merger Consideration,
including any Escrow Funds, Additional Escrow Funds and any Set-Off Amounts
pursuant to Section 8.6, remaining unclaimed by any holder of Company Common
Stock or Company Preferred Stock at the time the Escrow Agreement and Payment
Agreement are terminated in accordance with their respective terms (or such
earlier date immediately prior to such time as such amounts would otherwise
escheat to or become property of any governmental entity) shall be delivered to
Parent and shall become the property of the Parent, subject to the rights of any
such Stockholder to claim such amounts from Parent.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PRINCIPAL
STOCKHOLDERS

     As a material inducement to Parent and Merger Subsidiary to enter into this
Agreement, with the understanding that Parent and Merger Subsidiary will be
relying thereon in consummating the transactions contemplated hereunder, the
Company and the Principal Stockholders, jointly and severally, hereby represent
and warrant to Parent and Merger Subsidiary that except as set forth in the
Disclosure Schedule delivered by the Company to Parent and Merger Subsidiary on
the date hereof (the “Disclosure Schedule”) the statements contained in this
Article 2 are true and correct. The Disclosure Schedule is arranged in sections
corresponding to the sections and subsections of this Article 2, and disclosure
in one section of the Disclosure Schedule shall constitute disclosure for all
sections of the Disclosure Schedule only to the extent to which the
applicability of such disclosure is reasonably apparent.



2.1   Corporate Organization and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all requisite corporate power and
authority, and all governmental licenses, governmental authorizations,
governmental consents and governmental approvals, required to carry on its
business as now conducted and to own, lease and operate the assets and
properties of the Company as now owned, leased and operated, except for any such
governmental licenses, governmental authorizations, governmental consents and
governmental approvals the failure to have would not have a Material Adverse
Effect on the Company. The Company is duly qualified or licensed to do business
as a foreign corporation and is in good standing in every jurisdiction in which
the character or location of its properties and assets owned, leased or operated
by the Company or the nature of the business conducted by the Company requires
such qualification or licensing, except where the failure to be so qualified,
licensed or in good standing in such other jurisdiction would not, individually
or in the aggregate, have a Material Adverse Effect on the Company. The Company
has heretofore delivered to Parent complete and accurate copies of its
Certificate of Incorporation and Bylaws, as currently in effect. The

10



--------------------------------------------------------------------------------



 



      Disclosure Schedule contains a list of all jurisdictions in which the
Company is qualified or licensed to do business.



2.2   Subsidiaries. The Company does not have and has never had any
subsidiaries. The Company does not own or control or have any capital, equity,
partnership, participation or other ownership interest in any corporation,
partnership, joint venture or other business association or entity.   2.3  
Authorization. The Company has the full corporate power and authority to enter
into this Agreement and, subject to obtaining the necessary approval of its
stockholders with respect to the Merger, to carry out the transactions
contemplated herein. The Board of Directors of the Company have taken, and prior
to the Closing the Stockholders will have taken, all action required by law, the
Company’s Certificate of Incorporation and Bylaws and otherwise to duly and
validly authorize and approve the execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated herein and no other corporate proceedings on the part
of the Company are, or will be, necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. The affirmative vote of holders
of at least: (a) a majority of the outstanding             shares of Company
Capital Stock, voting together as a class; (b) a majority of the outstanding
            shares of Company Preferred Stock, voting separately as a class, and
(c) a majority of the outstanding shares of Company Common Stock, voting
separately as a class, are the only votes of the holders of any class or series
of the Company’s capital stock necessary to approve and adopt this Agreement and
to consummate the Merger. This Agreement has been, and the agreements, if any,
required by Article 5 will be, duly and validly executed and delivered by the
Company and constitutes the legal, valid and binding obligations of the Company,
enforceable against it in accordance with their terms, subject to laws of
general application relating to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and rules
of law governing specific performance, injunctive relief or other equitable
remedies.   2.4   Capitalization of the Company. The authorized capital stock of
the Company consists of (a) 15,000,000 shares of Company Common Stock, 3,140,955
shares of which are issued and outstanding; and (b) 5,000,000 shares of Company
Preferred Stock, 321,795 shares of which are issued and outstanding and
convertible into 321,795 shares of Company Common Stock. All of the issued and
outstanding shares of Company Capital Stock are duly authorized, validly issued,
fully paid, nonassessable and free of preemptive rights. All issued and
outstanding             shares of Company Capital Stock are owned (of record)
solely by the Stockholders in the exact amounts as set forth in the Disclosure
Schedule. There are 500,000 shares of Company Common Stock reserved for future
issuance pursuant to Company Stock Plans, including 347,500 shares subject to
outstanding Company Stock Options, and 106,983 shares of Company Preferred Stock
subject to outstanding Company Warrants. There are no other outstanding
(w) shares of capital stock or other voting securities of the Company,
(x) securities of the Company convertible into or exchangeable for shares of
capital stock or voting securities of the Company, (y) options, warrants,
conversion privileges, contracts, understandings, agreements or other rights to
purchase or acquire from the Company, and, no obligations of the Company to
issue, any

11



--------------------------------------------------------------------------------



 



      capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company, and
(z) equity equivalent interests in the ownership or earnings of the Company or
other similar rights (collectively, “Company Securities”). There are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any Company Securities. Except as contemplated under Section 2.35, there
are no stockholder agreements, voting trusts or other agreements or
understandings to which the Company is a party or by which it is bound relating
to the voting or registration of any shares of capital stock of the Company.



2.5   Non-Contravention. Neither the execution, delivery and performance by the
Company of this Agreement nor the consummation of the transactions contemplated
herein will (a) contravene or conflict with the Certificate of Incorporation or
Bylaws of the Company, (b) contravene or conflict with or constitute a violation
of any provision of any Applicable Law binding upon or applicable to the
Company, or any of the Company’s assets; (c) result in the creation or
imposition of any Lien on any of the Company’s assets, other than Permitted
Liens or (d) be in conflict with, constitute (with or without due notice or
lapse of time or both) a default under, result in the loss of any material
benefit under, or give rise to any right of termination, cancellation, increased
payments or acceleration under any terms, conditions or provisions of any note,
bond, lease, mortgage, indenture, license, contract, franchise, permit,
instrument or other agreement or obligation to which the Company is a party, or
by which any of their respective properties or assets may be bound, except in
the case of clause (b) where such conflicts or other occurrences could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.   2.6   Consents and Approvals. No consent, approval, order or
authorization of or from, or registration, notification, declaration or filing
with (hereinafter sometimes separately referred to as a “Consent” and sometimes
collectively as “Consents”) any individual or entity, including without
limitation any Governmental Authority or Person, is required in connection with
the execution, delivery or performance of this Agreement by the Company or the
consummation by the Company of the transactions contemplated herein, other than
the requirements of the DGCL for filing of appropriate documents to effect the
Merger. The Company is the “acquired person” within the meaning of Rule 801.2(b)
promulgated pursuant to the HSR Act and does not within the meaning of
Rule 801.1 of the HSR Act directly or indirectly control (as defined in
Rule 801.1(b)) any entities, trusts, partnerships or other business
organizations. The Company had total assets as of the date of its last regularly
prepared balance sheet (as determined in accordance with Rule 801.11 of the HSR
Act) of less than Ten Million Seven Hundred Thousand Dollars ($10,700,000) and
annual net sales for its most recent fiscal year (as determined in accordance
with Rule 801.11 of the HSR Act) of less than Ten Million Seven Hundred Thousand
Dollars ($10,700,000). There are no facts relating to the identity or
circumstances of the Company that would prevent or materially delay obtaining
any of the Consents.

12



--------------------------------------------------------------------------------



 



2.7   Financial Statements; Undisclosed Liabilities.



  (a)   The Company has delivered to Parent true, correct and complete copies of
the unaudited balance sheet, as of April 30, 2005 of the Company (the “Latest
Balance Sheet”) and the unaudited statements of income, stockholders’ equity and
cash flows of the Company for the three-month period ended April 30, 2005 (such
statements of income, stockholders’ equity and cash flows and the Latest Balance
Sheet being herein referred to as the “Latest Financial Statements”). The Latest
Financial Statements are based upon the information contained in the books and
records of the Company and fairly and accurately present the financial condition
of the Company as of the dates thereof and results of operations for the periods
referred to therein. The Latest Financial Statements have been prepared in
accordance with the income tax basis of accounting consistently applied.    
(b)   All accounts, books and ledgers related to the business of the Company are
properly and accurately kept, are complete in all material respects, and there
are no material inaccuracies or discrepancies of any kind contained or reflected
therein. The Company does not have any of its records, systems, controls, data,
or information recorded, stored, maintained, operated or otherwise wholly or
partly dependent upon or held by any means (including any electronic, mechanical
or photographic process, whether computerized or not) which (including all means
of access thereto and therefrom) are not under the exclusive ownership
(excluding licensed software programs) and direct control of the Company.    
(c)   Except as and to the extent reflected in the Latest Balance Sheet, the
Company has no liabilities or obligations (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted) arising out of transactions
or events heretofore entered into, or any action or inaction, or any state of
facts existing, with respect to or based upon transactions or events heretofore
occurring, except liabilities of not more than $150,000 in the aggregate that
have arisen after the date of the Latest Balance Sheet in the ordinary course of
business, consistent with past custom and practice (none of which is a liability
for breach of contract, breach of warranty, violation of Applicable Law, tort,
infringement, claim or lawsuit).



2.8   Absence of Certain Changes. Except as otherwise authorized by this
Agreement, since December 31, 2004, the Company has owned and operated its
assets, properties and businesses in the ordinary course of business and
consistent with past practice and there has not been:



  (a)   any change, effect, event, occurrence, state of facts or development
that individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect;

13



--------------------------------------------------------------------------------



 



  (b)   any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company (other than any
wholly-owned subsidiary) of any outstanding shares of capital stock or other
equity or debt securities of, or other ownership interests in, the Company;    
(c)   any split, combination or reclassification of any of its capital stock;  
  (d)   any amendment of any provision of the Certificate of Incorporation,
Bylaws or other governing documents of, or of any material term of any
outstanding security issued by, the Company;     (e)   any incurrence,
assumption or guarantee by the Company of any indebtedness for borrowed money;  
  (f)   any change in any method of accounting or accounting practice by the
Company;     (g)   issuance of any equity or debt securities of the Company
other than pursuant to the Company Stock Option Plans, Company Stock Options or
Company Warrants in the ordinary course of business and consistent with past
practice;     (h)   acquisition or disposition of assets material to the
Company, taken as a whole, except for sales of inventory in the ordinary course
of business consistent with past practice, any acquisition or disposition of
capital stock of any third party, or any merger or consolidation with any third
party, by the Company;     (i)   any creation or assumption by the Company of
any Lien except for Permitted Liens;     (j)   any individual capital
expenditure (or series of related capital expenditures) either involving more
than Ten Thousand Dollars ($10,000) or outside the ordinary course of business;
    (k)   any material damage, destruction or loss (whether or not covered by
insurance) from fire or other casualty to its tangible property;     (l)   any
material increase in the base salary of any officer or employee of the Company;
    (m)   any adoption, amendment, modification, or termination of any bonus,
profit-sharing, incentive, severance or other similar plan for the benefit of
any of its directors, officers or employees except as required by Applicable
Law;     (n)   entry by the Company into any joint venture, partnership or
similar agreement with any person;     (o)   any filing of any amended Tax
Return, settlement of any Tax claim or assessment relating to the Company,
payment of any estimated Taxes in excess of $10,000,

14



--------------------------------------------------------------------------------



 



      change in method of Tax accounting, or consent to the extension or waiver
of the limitations period applicable to any claim or assessment with respect to
Taxes; or



  (p)   any authorization of, or commitment or agreement to take any of, the
foregoing actions except as otherwise permitted by this Agreement.



2.9   Assets and Properties.



  (a)   The Company has good and valid right, title and interest in and to or,
in the case of leased properties or properties held under license, good and
valid leasehold or license interests in, all of its assets and properties,
including, but not limited to, all of the machinery, equipment, terminals,
computers, vehicles, and all other assets and properties (real, personal or
mixed, tangible or intangible) reflected in the Latest Balance Sheet and all of
the assets purchased or otherwise acquired since the date of the Latest Balance
Sheet, except those assets and properties disposed of in the ordinary course of
business after the date of the Latest Balance Sheet. The Company holds title to
each such property and asset free and clear of all Liens, except Permitted
Liens.     (b)   The (i) current use and operation of all real property is in
compliance with all Applicable Laws (including without limitation laws relating
to parking, zoning and land use) and public and private covenants and
restrictions except where non-compliance would not be reasonably likely to have
a Material Adverse Effect on the Company, (ii) Company has not received written
notice of noncompliance with any Applicable Laws and (iii) utilities, access and
parking, if any, for each such real property are adequate for the current use
and operation of each such real property. There are no zoning, building code,
occupancy restriction or other land-use regulation proceedings or any proposed
change in any Applicable Laws, which could materially detrimentally affect the
use or operation by the Company of any real property, nor has the Company
received any written notice of any special assessment proceedings affecting the
real property, or applied for any change to the zoning or land use status of the
real property. The Company has obtained all licenses, permits, approvals,
easements and rights of way (and all such items are currently in full force and
effect) required from any Governmental Authority having jurisdiction over each
real property or from private parties for the current use and operation of each
real property except where the failure to obtain such licenses, permits,
approvals, easements and rights of way would not be reasonably likely to have a
Material Adverse Effect on the Company. Neither the Company, nor any Subsidiary
is a foreign person, as the term foreign person is defined in Section 1445(f)(3)
of the Code.



2.10   Manufacturing and Marketing Rights. The Company has not granted rights to
manufacture, produce, assemble, license, market, or sell the Product to any
other person and is not bound by any agreement that affects the Company’s
exclusive right to develop, manufacture, assemble, distribute, market or sell
the Product.

15



--------------------------------------------------------------------------------



 



2.11   FDA and Regulatory Matters.



  (a)   The Company has obtained all necessary and applicable approvals,
clearances, authorizations, licenses and registrations required by United States
or foreign governments or government agencies, to permit the design,
development, pre-clinical and clinical testing, manufacture, labeling, and
distribution of its products in jurisdictions where it currently conducts such
activities with respect to each product, but excluding Environmental Permits
which are addressed in Section 2.22 below (collectively, the “Company
Licenses”). The Company is in compliance in all material respects with the terms
and conditions of each Company License. The Company is in compliance in all
material respects with all Applicable Laws regarding registration, license,
certification for each site at which a product is manufactured, labeled, or
distributed. To the extent any product has been exported from the United States,
the Company has exported such product in compliance in all material respects
with Applicable Laws. All manufacturing operations performed by or on behalf of
the Company have been and are being conducted in all material respects in
compliance with the Quality Systems regulations of the FDA and, to the extent
applicable to the Company, counterpart regulations in the European Union and all
other countries where compliance is required. All non-clinical laboratory
studies of products sponsored by the Company and intended to be submitted to
regulatory authorities in support of regulatory clearance or approval, have been
and are being conducted in compliance in all material respects with the FDA’s
good Laboratory Practice for Non-Clinical Studies regulations (21 CFR Part 58)
in the United States and, to the extent applicable to the Company, counterpart
regulations in the European Union and all other countries. The Company is in
compliance in all material respects with all applicable reporting requirements
for all Company Licenses or plant registrations including, but not limited to,
applicable adverse event reporting requirements in the United States and outside
of the United States under Applicable Law. The Disclosure Schedule sets forth a
list of all Company Licenses.     (b)   The Company is in compliance in all
material respects with all FDA and non-United States equivalent agencies and
other Applicable Laws relating to the maintenance, compilation and filing of
reports, including medical device reports, with regard to the Company’s
products. The Disclosure Schedule sets forth a list of all applicable adverse
event reports related to the Products, including any report filed under 21 CFR §
812.150(b).     (c)   Neither the Company nor any Subsidiary has received any
written notice or other written communication from the FDA or any other
Governmental Authority alleging any violation of Applicable Law by the Company.
    (d)   There have been no recalls, field notifications or seizures ordered or
adverse regulatory actions taken or, to the Company’s Knowledge, threatened by
the FDA or any other Governmental Authority with respect to any of the Company’s
products, including any facilities where any such products are produced,

16



--------------------------------------------------------------------------------



 



      processed, packaged or stored, and neither the Company nor any Subsidiary
has within the last three years, either voluntarily or at the request of any
Governmental Authority, initiated or participated in a recall of any product.



  (e)   The Company and each Subsidiary have conducted all of their clinical
trials with reasonable care and in all material respects in accordance with all
Applicable Laws and the stated protocols for such clinical trials.     (f)   All
filings with and submissions to the FDA and any corollary entity in any other
jurisdiction made by the Company with regard to the Company’s products, were
true, accurate and complete in all material respects as of the date made, and,
to the extent required to be updated, as so updated remain true, accurate and
complete in all material respects as of the date hereof, and do not materially
misstate any of the statements or information included therein, or omit to state
a material fact necessary to make the statements therein not misleading.



2.12   Reimbursement/Billing.



  (a)   The Company is neither a provider nor a supplier under Medicare,
Medicaid or any other government-sponsored health care program (collectively,
“Government Programs”), and does not bill any Government Program or third party
payor for its products.     (b)   There is no pending, nor to the knowledge of
Company, threatened, proceeding or investigation under any Government Program
involving the Company.     (c)   To Company’s actual knowledge, the Company has
not arranged with or contracted with (by employment or otherwise) any person who
is excluded from participation in any Government Program for the provision of
items or services for which payment may be made under any such Government
Program. None of the officers, directors, or managing employees (as such term is
defined in 42 U.S.C. § 1320a-5(b)) of the Company, has been excluded from any
Government Program or been subject to sanction pursuant to 42 U.S.C. § 1320a-7a
or 1320a-8 or been convicted of a crime described at 42 U.S.C. § 1320a-7b.    
(d)   Neither the Company, any director, officer or employee of the Company, nor
any agent acting on behalf of or for the benefit of any of the foregoing, has
directly or indirectly in connection with the Company: (i) offered or paid any
remuneration, in cash or in kind, to or made any financial arrangements with,
any past, present or potential customers, past or present suppliers, patients,
contractors or employees of third party payors or Government Programs in order
to obtain business or payments from such persons other than in the ordinary
course of business; (ii) given or agreed to give, any gift or gratuitous payment
of any kind, nature or description (whether in money, property or services) to
any customer or potential customer, supplier or potential supplier, contractor,
third party payor or any other person other than in connection with promotional
or entertainment activities in the ordinary course of business and in compliance
with the

17



--------------------------------------------------------------------------------



 



      Company’s compliance program; or (iii) made any false entries on any of
the Company’s books or records for any purpose prohibited by Applicable Law.



  (e)   Neither the Company, nor any director, officer or employee of the
Company is a party to any contract to provide services, lease space or lease
equipment to the Company with any physician, health care facility, hospital or
other person who is in a position to make or influence referrals to the Company
where such contract or provision of services or space is prohibited by
Applicable Law.



2.13   Compliance with Applicable Laws. The Company, and each of its officers,
directors, agents and employees have complied in all material respects with all
Applicable Laws, including, but not limited to, Applicable Laws relating to
Government Programs and to billing and health care fraud (including the federal
Anti-Kickback Law, 42 U.S.C. §1320a-7b, the Stark I and II Laws, 42 U.S.C.
§1395nn, as amended, and the False Claims Act, 31 U.S.C. §3729 et seq. and any
regulations related thereto, as well as with any similar state statutes). To the
Company’s Knowledge, no claims have been filed against the Company alleging a
violation of any Applicable Law. The Company is not a “covered entity” or a
“business associate” within the meaning of the HIPAA Privacy Regulations.  
2.14   Government Inspections. The Company (i) is not a party to a Corporate
Integrity Agreement with the Office of the Inspector General of the Department
of Health and Human Services, (ii) has no reporting obligations pursuant to any
settlement agreement entered into with any governmental body, (iii) to the
Company’s Knowledge, has not been the subject of any Government Program
investigation conducted by any governmental body, (iv) has not been a defendant
in any qui tam/False Claims Act litigation (other than by reason of an unsealed
complaint of which the Company has no knowledge), and (v) has not been served
with or received any search warrant, subpoena, civil investigation demand,
contact letter, or to the Company’s Knowledge, telephone or personal contact by
or from any governmental body.   2.15   Permits. The Disclosure Schedule sets
forth all approvals, authorizations, certificates, consents, licenses, orders
and permits and other similar authorizations of all Governmental Authorities
(and all other Persons) that are necessary for the Company to conduct its
business and own and operate its properties, but excluding Environmental Permits
which are addressed in Section 2.22 below (the “Permits”). Each Permit is valid
and in full force and effect and none of the Permits will be terminated,
revoked, modified or become terminable or impaired in any respect for any
reason, except as would not have a Material Adverse Effect on the Company. The
Company has conducted its business in compliance with all material terms and
conditions of the Permits. The term Permits shall not include any Company
License as defined in Section 2.11.   2.16   Inventories. All inventories of the
Company reflected in the Latest Balance Sheet (a) to the Company’s Knowledge,
conform to the material specifications established therefor, and (b) to the
Company’s Knowledge, have been manufactured in material compliance with all
Applicable Laws. The quantities of all inventories, materials and supplies of
the Company are not obsolete, damaged, slow-moving, defective or excessive and
the present

18



--------------------------------------------------------------------------------



 



      quantities of all inventory, materials and supplies of the Company are
reasonable in the present circumstances of the business of the Company, as a
whole, as currently conducted, except for items that are obsolete or below
standard quality, all of which are immaterial to the overall financial condition
of the Company, taken as a whole, and have been adequately allowed for in the
Latest Balance Sheet.



2.17   Litigation. There are no (a) actions, suits, claims, hearings,
arbitrations, proceedings (public or private) or governmental investigations
that have been brought by any Governmental Authority or any other Person against
the Company or any officer, employee or director of the Company in their
capacity as such (collectively, “Proceedings”), nor any investigations or
reviews by any Governmental Authority against or affecting the Company, pending
or, to the Company’s Knowledge, threatened, against or by the Company or any of
their assets or which seek to enjoin or rescind the transactions contemplated by
this Agreement; and (b) existing orders, judgments or decrees of any
Governmental Authority naming the Company as an affected party or otherwise
affecting any of the assets or the business of the Company.



2.18   Contracts.



  (a)   The Disclosure Schedule lists the following Contracts of the Company
(collectively, the “Scheduled Contracts”):



  (i)   Each Contract providing for the lease of real property by the Company or
which is used by Company in connection with the operation of its business.    
(ii)   Each Contract relating to all machinery, tools, equipment, motor
vehicles, rolling stock and other tangible personal property (other than
inventory and supplies) owned, leased or used by the Company, except for items
having remaining payments of less than $10,000 which do not, in the aggregate,
have remaining payments of more than $25,000 or having a remaining term of
longer than six (6) months or that are not cancelable by the Company in its
discretion and without penalty upon notice of sixty (60) days or less.    
(iii)   Each Contract to which the Company is a party that would reasonably be
expected to involve payments by or to the Company in excess of $25,000, or would
have a Material Adverse Effect.     (iv)   All Contracts relating to, or
evidences of, or guarantees of, or providing security for, indebtedness or the
deferred purchase price of property (whether incurred, assumed, guaranteed or
secured by any asset).     (v)   Each independent sales representative or
distribution agreement, supply agreement or similar Contract relating to or
providing for the marketing or manufacturing of the Company’s products.

19



--------------------------------------------------------------------------------



 



  (vi)   Each consulting, development, joint development, research and
development, regulatory or similar Contract relating to development of the
Company’s products or Intellectual Property and each Contract under which the
Company has granted or obtained a license to Intellectual Property, other than
commercial software licenses.     (vii)   All acquisition, partnership, joint
venture, teaming arrangements or other similar Contracts.     (viii)   Any
Contract under which the Company has agreed not to compete or has granted to a
third party an exclusive right that restricts or otherwise adversely affects the
ability of the Company to conduct its business.     (ix)   All Benefit Plans.  
  (x)   All Contracts with any “disqualified individual” (as defined in
Section 280G(c) of the Code) which contains any severance or termination pay
liabilities which would result in a disallowance of the deduction for any
“excess parachute payment” (as defined in Section 280G(b)(l) of the Code) under
Section 280G of the Code.     (xi)   Every Contract between the Company and any
of the Company’s officers, directors or more than 5% stockholders, or any entity
in which any of the Company’s officers, directors or more than 5% stockholders
has a greater than 2% equity interest.     (xii)   All Contracts for clinical or
marketing trials relating to the Company’s products and all Contracts with
physicians, hospitals or other healthcare providers, or other scientific or
medical advisors.     (xiii)   All Contracts not identified in clause
(xii) which relate to the Company’s compliance with or obligation to comply with
the requirements of the HIPAA Privacy Regulations, including without limitation
all business associate agreements, subcontractor agreements, confidentiality
agreements and similar contracts.



  (b)   The Company has delivered to Parent true and correct copies (or
summaries, in the case of any oral Contracts) of all such Scheduled Contracts.
None of the Scheduled Contracts contain a provision requiring the consent of any
party with respect to the consummation of the transaction contemplated herein.
No notice of default arising under any Scheduled Contract has been delivered to
or by the Company. Each Scheduled Contract is a legal, valid and binding
obligation of the Company and each other party thereto, enforceable against each
such party thereto in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity, and neither the Company, nor, to the Company’s Knowledge, the other
party thereto, is in breach, violation or default thereunder. The Company is not
a party to and is not

20



--------------------------------------------------------------------------------



 



      bound by any contract, agreement or instrument that currently has or would
have a Material Adverse Effect.



2.19   Benefit Plans.



  (a)   None of the Company, or any other ERISA Affiliate sponsors, maintains,
contributes to, is required to contribute to or has or could have any liability
of any nature, whether known or unknown, direct or indirect, fixed or
contingent, with respect to, any Pension Plan, including, without limitation,
any such plan that is excluded from coverage by Section 4 of ERISA or is a
“Multiemployer Plan” within the meaning of Section 3(37) or 4001(a)(3) of ERISA.
To the Company’s Knowledge, each such Pension Plan that is a Multiemployer Plan
has been operated in all material respects in accordance with its terms and in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Applicable Law. Each such other Pension Plan has been operated in
all material respects in accordance with its terms and in compliance in all
material respects with the applicable provisions of ERISA, the Code and all
other Applicable Law. All Pension Plans which the Company operates as plans that
are qualified under the provisions of Section 401(a) of the Code satisfy in form
and operation all applicable qualification requirements and has not received in
the preceding seven (7) years or committed to receive a transfer of assets
and/or liabilities or spin-off from another plan, except transfers, which
qualify as transfers from eligible rollover distributions within the meaning of
Code Section 402(c)(4). None of the Company, any Subsidiary or any other ERISA
Affiliate has sponsored, maintained or contributed to any Pension Plan which,
during the preceding seven (7) years, has been terminated, including by way of
merger with or into another Pension Plan.     (b)   No Pension Plan is now nor
has ever been “top-heavy” pursuant to Section 416 of the Code.     (c)   The
Disclosure Schedule sets forth the name of each ERISA Affiliate.     (d)   None
of the Company, any Subsidiary or any other ERISA Affiliate has or could have
any liability of any nature, whether known or unknown, direct or indirect, fixed
or contingent, to any Pension Plan, the Pension Benefit Guaranty Corporation or
any other person, arising directly or indirectly under Title IV of ERISA other
than liability pursuant to Section 4007 for premiums which are not yet due
(without regard to any waiver). No “reportable event,” within the meaning of
Section 4043 of ERISA, has occurred with respect to any Pension Plan subject to
Title IV of ERISA. None of the Company, any Subsidiary or any other ERISA
Affiliate has ceased operations at any facility or withdrawn from any Company
Pension Plan in a manner which could subject the Company, any Subsidiary or any
other ERISA Affiliate to liability under Section 4062(e), 4063 or 4064 of ERISA.
None of the Company, any

21



--------------------------------------------------------------------------------



 



      Subsidiary or any other ERISA Affiliate maintains, contributes to or has
participated in or agreed to participate in any Pension Plan that is a
Multiemployer Plan. None of the Company, any Subsidiary or any other ERISA
Affiliate has been a party to a sale of assets to which Section 4204 of ERISA
applied with respect to which it could incur any withdrawal liability (including
any contingent or secondary withdrawal liability) to any Multiemployer Plan.
None of the Company, any Subsidiary or any other ERISA Affiliate has incurred,
or has experienced an event that will, within the ensuing twelve (12) months,
result in, a “complete withdrawal” or “partial withdrawal,” as such terms are
defined respectively in Sections 4203 and 4205 of ERISA, with respect to a
Pension Plan which is a Multiemployer Plan, and nothing has occurred that could
result in such a complete or partial withdrawal. None of the Company, any
Subsidiary or any other ERISA Affiliate has incurred a decline in contributions
to any Multiemployer Plan such that, if the current rate of contributions
continues, a seventy percent (70%) decline in contributions (as defined in
Section 4205 of ERISA) will occur within the next three (3) plan years.



  (e)   None of the Company, any Subsidiary or any other ERISA Affiliate
sponsors, maintains, contributes to, is required to contribute to, or has or
could have any liability of any nature, whether known or unknown, direct or
indirect, fixed or contingent, with respect to any Welfare Plan, whether insured
or otherwise, including, without limitation, any such plan that is a
Multiemployer Plan within the meaning of Section 3(37) of ERISA. To the
Company’s Knowledge, each such Welfare Plan that is a Multiemployer Plan has
been operated in all material respects in accordance with its terms and in
compliance in all material respects with applicable provisions of ERISA, the
Code and other Applicable Law. Each such other Welfare Plan has been operated in
all material respects in accordance with its terms and in compliance in all
material respects with the applicable provisions of ERISA, the Code and all
other Applicable Law. Benefits under each Welfare Plan are fully insured by an
insurance company unrelated to the Company, any Subsidiary or any other ERISA
Affiliate. No insurance policy or contract requires or permits retroactive
increase in premiums or payments due thereunder. None of the Company, any
Subsidiary or any other ERISA Affiliate has established or contributed to, is
required to contribute to or has or could have any liability of any nature,
whether known or unknown, direct or indirect, fixed or contingent, with respect
to any “voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code, “welfare benefit fund” within the meaning of
Section 419 of the Code, “qualified asset account” within the meaning of Section
419A of the Code or “multiple employer welfare arrangement” within the meaning
of Section 3(40) of ERISA. No Welfare Plan that is a Multiemployer Plan imposes
any post-withdrawal liability or contribution obligations upon the Company or
any ERISA Affiliate. None of the Company, any Subsidiary or any other ERISA
Affiliate maintains, contributes to or has or could have any liability of any
nature, whether known or unknown, direct or indirect, fixed or contingent, with
respect to medical, health, life or other welfare benefits for present or future
terminated employees or their spouses or dependents other than as required by
Part 6 of Subtitle B of Title I of ERISA or any comparable state law.

22



--------------------------------------------------------------------------------



 



  (f)   None of the Company, any Subsidiary or any other ERISA Affiliate is a
party to, maintains, contributes to, is required to contribute to or has or
could have any liability of any nature, whether known or unknown, direct or
indirect, fixed or contingent, with respect to any Compensation Plan. Each
Compensation Plan has been operated in all material respects in accordance with
its terms and in compliance in all material respects with the applicable
provisions of all Applicable Law.     (g)   There are no facts or circumstances
which could, directly or indirectly, subject the Company, any Subsidiary or any
other ERISA Affiliate to any (i) excise tax or other liability under Chapters
43, 46 or 47 of Subtitle D of the Code, (ii) penalty tax or other liability
under Chapter 68 of Subtitle F of the Code or (iii) civil penalty, damages or
other liabilities arising under Section 502 of ERISA.     (h)   Full payment has
been made of all amounts which the Company, any Subsidiary or any other ERISA
Affiliate is required, under Applicable Law, the terms of any Benefit Plan, or
any agreement relating to any Benefit Plan, to have paid as a contribution,
premium or other remittance thereto or benefit thereunder. Each Pension Plan
that is subject to the minimum funding standards of Section 412 of the Code
and/or Section 302 of ERISA meets those standards and has not incurred any
accumulated funding deficiency within the meaning of Section 412 or 418B of the
Code or Section 302 of ERISA and no waiver of any minimum funding requirements
has been applied for or obtained with respect to any Pension Plan. The Company,
the Subsidiaries and each other ERISA Affiliate has made adequate provisions for
reserves or accruals in accordance with GAAP to meet contribution, benefit or
funding obligations arising under Applicable Law or the terms of any Benefit
Plan or related agreement. There will be no change on or before Closing Date in
the operation of any Benefit Plan or any documents with respect thereto which
will result in an increase in the benefit liabilities under such Benefit Plans,
except as may be required by law.     (i)   The Company and each other ERISA
Affiliate has timely complied in all material respects with all reporting and
disclosure obligations with respect to the Benefit Plans imposed by the Code,
ERISA or other Applicable Law.     (j)   There are no pending or, to the
Company’s Knowledge, threatened audits, investigations, claims, suits,
grievances or other proceedings, and there are no facts that could give rise
thereto, involving, directly or indirectly, any Benefit Plan, or any rights or
benefits thereunder, other than the ordinary and usual claims for benefits by
participants, dependents or beneficiaries.     (k)   The transactions
contemplated herein do not result in any payment (whether of severance pay or
otherwise), forgiveness of debt, distribution, increase in benefits, obligation
to fund, or the acceleration of accrual, vesting, funding or payment of any
contribution or benefit under any Benefit Plan.

23



--------------------------------------------------------------------------------



 



  (l)   No employer other than the Company and/or an ERISA Affiliate is
permitted to participate or participates in the Benefit Plans. No leased
employees (as defined in Section 414(n) of the Code) or independent contractors
are eligible for, or participate in, any Benefit Plans.     (m)   No action or
omission of the Company, any Subsidiary or any other ERISA Affiliate or any
director, officer, employee, or agent thereof in any way restricts, impairs or
prohibits the Parent, the Company, any Subsidiary, any other ERISA Affiliate or
any successor from amending, merging, or terminating any Benefit Plan in
accordance with the express terms of any such plan and Applicable Law.     (n)  
The Disclosure Schedule lists each Benefit Plan and the Company has delivered to
the Parent true and complete copies of all Benefit Plan documents and related
trust agreements or other agreements or contracts evidencing any funding vehicle
with respect thereto, including all amendments. The Company has delivered to the
Parent true and complete copies of: (i) the three most recent annual reports on
Treasury Form 5500, including all schedules and attachments thereto, with
respect to any Benefit Plan for which such a report is required; (ii) the three
(3) most recent actuarial reports with respect to any Pension Plan that is a
“defined benefit plan” within the meaning of Section 414(j) of the Code;
(iii) the form of summary plan description, including any summary of material
modifications thereto or other modifications communicated to participants,
currently in effect with respect to each Benefit Plan; (iv) the most recent
determination letter with respect to each Pension Plan intended to qualify under
Section 401(a) of the Code and the full and complete application therefor
submitted to the Internal Revenue Service; and (v) all professional opinions,
material internal memoranda, material correspondence with regulatory authorities
and administrative policies, manuals, interpretations and the like with respect
to each Benefit Plan.     (o)   The Disclosure Schedule lists each Benefit Plan
that is or may be, in whole or in part, subject to Section 409A of the Code
(each such plan or part thereof, a “Section 409A Benefit Plan”). Except as set
forth in the Disclosure Schedule, to the Company’s Knowledge: (a) each
Section 409A Benefit Plan complies in form with Section 409A of the Code, and
(b) no service provider under any Section 409A Benefit Plan is subject to the
additional income tax under Section 409A of the Code.     (p)   The Disclosure
Schedule lists and the Company has delivered to the Parent true and correct
copies of the Welfare Plan documents establishing compliance with the HIPAA
Privacy Regulations, including appointment of a privacy official, its Notice of
HIPAA Privacy Practices, privacy policies and procedures, and the plan
administrator’s group health plan document amendment certification.     (q)  
The Company has properly determined and timely collected and reported all
Federal Insurance Contribution Act (“FICA”) taxes imposed under Sections 3101
and 3111 of the Code on remuneration for employment that constitutes “wages”

24



--------------------------------------------------------------------------------



 



      within the meaning of Section 3121(a) of the Code, including amounts
deferred under nonqualified deferred compensation plans, agreements or
arrangements.



2.20   Labor and Employment Matters.



  (a)   The Disclosure Schedule sets forth a list of the current employees,
officers and directors of the Company. The Company has previously delivered to
Parent a complete and accurate list of all current employees, officers and
directors of the Company that includes their base salaries and bonus. All
employees of the Company are employed on an “at-will” basis. The Disclosure
Schedule identifies all employees who are currently on leave for any reason or
receiving disability or workers’ compensation or any other similar type of
benefit from the Company.     (b)   The Company is and has been in compliance in
all material respects with all Applicable Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
including without limitation any such Applicable Laws respecting employment
discrimination and occupational safety and health requirements, and has not and
is not engaged in any unfair labor practice. There is no unfair labor practice
complaint against the Company pending or, to the Company’s Knowledge, threatened
before the National Labor Relations Board or any other comparable Governmental
Authority. There is no labor strike, dispute, slowdown or stoppage actually
pending or, to the Company’s Knowledge, threatened against or directly affecting
the Company. No labor representation question exists respecting the employees of
the Company and there is not pending or, to the Company’s Knowledge, threatened
any activity intended or likely to result in a labor representation vote
respecting the employees of the Company. No grievance or any arbitration
proceeding arising out of or under collective bargaining agreements is pending
and no claims therefor exist or, to the Company’s Knowledge, have been
threatened. No collective bargaining agreement is binding and in force against
the Company or currently being negotiated by the Company. The Company has not
experienced any significant work stoppage or other significant labor difficulty.
The Company is not delinquent in payments to any persons for any wages,
salaries, commissions, bonuses or other direct or indirect compensation for any
services performed by them or amounts required to be reimbursed to such persons,
including without limitation any amounts due under any Benefit Plan. Upon
termination of the employment of any person, neither the Company, Parent nor any
subsidiary of Parent will, by reason of any agreement or understanding to which
the Company is a party, be liable to any of such persons for so-called
“severance pay” or any other payments. Within the twelve-month period prior to
the date hereof there has not been any expression of intention to the Company by
any officer or key employee to terminate such employment.     (c)   All
individuals who are performing or have performed services for the Company or any
of its Affiliates and who are or were classified by the Company or any of its
Affiliates as “independent contractors” qualify for such classification under
Section 530 of the Revenue Act of 1978 or Section 1706 of the Tax Reform Act

25



--------------------------------------------------------------------------------



 



      of 1986, as applicable, and such individuals are not entitled to any
benefits under the Benefit Plans maintained by the Company.



2.21   Intellectual Property.



  (a)   Except for Intellectual Property relating to commercial off-the-shelf
software, the Disclosure Schedule lists all Intellectual Property that is
registered with, has been applied for, or has been issued by the U.S. Patent and
Trademark Office or a corresponding foreign governmental or public authority and
all Intellectual Property that: (i) is owned by, licensed to or otherwise
controlled by the Company; (ii) is used in, developed for use in, or, to the
Company’s Knowledge, necessary to the conduct of its business as now conducted;
or (iii) has been licensed to or from third parties. The Company has delivered
or made available to Parent complete and accurate copies of correspondence,
litigation documents, agreements, file histories and office actions relating to
the patents and patent applications listed in the Disclosure Schedule. Each item
of Intellectual Property owned or used by the Company immediately prior to the
Effective Time hereunder will be owned or available for use by the Parent on
identical terms and conditions immediately after the Effective Time.     (b)  
The Company owns, free and clear of any Lien (other than Permitted Liens), and
possesses all right, title and interest, or holds a valid license, in and to all
Intellectual Property, and has taken all reasonable action to protect the
Intellectual Property. To the Company’s Knowledge, all patents included in the
Intellectual Property are valid and enforceable. To the Company’s Knowledge, the
Intellectual Property owned or licensed by the Company constitutes all the
intellectual property necessary to the conduct of the business of the Company as
it is currently conducted. There are no royalties, fees, honoraria or other
payments payable by the Company to any Person by reason of the ownership,
development, modification, use, license, sublicense, sale, distribution or other
disposition of the Intellectual Property other than salaries and sales
commissions paid to employees and sales agents in the ordinary course of
business. The Company has taken all reasonable security measures to protect the
secrecy, confidentiality and value of the Intellectual Property.     (c)   The
Disclosure Schedule lists the Internet domain names included in the Intellectual
Property. The Company is the registrant and sole legal and beneficial owner of
the Internet domain names included in the Intellectual Property, free and clear
of all Liens. The Company is the registered owner of the trademarks underlying
each of the domain names included in the Intellectual Property. The Company is
not aware of any pending or threatened actions, suits, claims, litigation or
proceedings relating to the domain names included in the Intellectual Property.
The Company has operated the websites identified in the Disclosure Schedule.    
(d)   All personnel, including employees, agents, consultants and contractors,
who have contributed to or participated in the conception or development, or
both, of

26



--------------------------------------------------------------------------------



 



      the Intellectual Property on behalf of the Company and all officers and
technical employees of the Company either (i) have been a party to
“work-for-hire” arrangements or agreements with the Company in accordance with
applicable federal and state law that has accorded the Company full, effective,
sole, exclusive and original ownership of all tangible and intangible property
thereby arising, or (ii) have executed appropriate instruments of assignment in
favor of the Company as assignee that have conveyed to the Company effective,
sole and exclusive ownership of all tangible and intangible property arising
thereby.



  (e)   To the Company’s Knowledge, the conduct of the Company’s businesses has
not infringed, misappropriated or conflicted with and does not infringe,
misappropriate or conflict with any intellectual property right of any other
Person, nor has the Company received any notice from any third party of any
infringement, misappropriation or violation by the Company of any intellectual
property right of any third party and, to the Company’s Knowledge, no notice has
been received by any third party challenging the Company’s ownership to any of
the Intellectual Property. No claim by any third party contesting the validity
of any Intellectual Property has been made, is currently outstanding or, to the
Company’s Knowledge, is threatened or reasonably expected to arise. To the
Company’s Knowledge, no third party is infringing any Intellectual Property
right of the Company.



2.22   Environmental Compliance.



  (a)   Except in compliance with Environmental, Safety and Health Laws, the
Company has not emitted, released, discharged, dumped or disposed of any
Environmentally Regulated Materials. To the Company’s actual knowledge, the
Properties do not contain any: (i) underground or aboveground storage tanks;
(ii) friable asbestos; (iii) equipment containing polychlorinated biphenyls
(“PCBs”); (iv) underground injection wells; or (v) septic tanks in which process
waste water or any Environmentally Regulated Materials have been disposed.    
(b)   The Company is in material compliance with applicable Environmental,
Safety and Health Laws and has obtained all Permits required under applicable
Environmental, Safety and Health Laws.     (c)   No enforcement, cleanup,
removal, remediation or other governmental or regulatory environmental remedial
actions have been, asserted or, to the Company’s actual knowledge, threatened
with respect to operations conducted on the Properties by the Company or against
the Company with respect to or regarding the Properties pursuant to any
Environmental, Safety and Health Laws.     (d)   To the Company’s actual
knowledge, there are no past or present facts or circumstances, relating to or
affecting the Company or its business or assets that have resulted in the
violation, of any Environmental, Safety and Health Laws, that would reasonably
be expected to give rise to any Environmental Liability.

27



--------------------------------------------------------------------------------



 



  (e)   All machinery, tools, devices and equipment operated by the Company or
any Subsidiary on the Properties have been operated in compliance with all
Environmental, Safety and Health Laws, and all such equipment currently is
operational and in good condition.     (f)   The Company has delivered or made
available to Parent copies of all Phase 1 or Phase 2 environmental site
assessment reports relating to any Properties.     (g)   All Company
representations and warranties related to environmental safety and health
matters are limited to this Section 2.22.



2.23   Insurance. The Disclosure Schedule contains an accurate and complete list
of all insurance policies owned or held by the Company, including, but not
limited to, fire and other casualty, general liability, theft, life, workers’
compensation, health, directors and officers, business interruption and other
forms of insurance owned or held by the Company, specifying the insurer the
policy number, and the term of the coverage. All present policies are in full
force and effect and all premiums with respect thereto have been paid. The
Company has not been denied any form of insurance and no policy of insurance has
been revoked or rescinded during the past five (5) years.   2.24   Tax Matters.



  (a)   The Company, and any combined or unitary group of which the Company is
or was a member, has prepared and timely filed or will timely prepare and timely
file all Tax Returns any of them is required to file (taking into account any
extensions) on or prior to the Closing Date. As of the time of filing, such Tax
Returns were or will be accurate and correct in all material respects and did
not or will not contain a disclosure statement under Section 6662 of the Code
(or any predecessor provision or comparable provision of state, local or foreign
law). The Company has made or will make all such Tax Returns available to
Parent, with copies of such Tax Returns filed after the effective date of this
Agreement provided to Parent at least three (3) Business Days prior to filing
such Tax Return.     (b)   The Company has paid or adequately provided for (on
its Latest Financial Statements, exclusive of any reserves for deferred Taxes
established to reflect timing differences between book and taxable income
pursuant to Statement of Financial Accounting Standards No. 109) all Taxes
(whether or not shown on any Tax Return) with respect to all taxable periods (or
portions thereof) ending on or before the Closing Date.     (c)   No claim for
assessment or collection of Taxes is presently being asserted against the
Company, and the Company is not a party to any pending action, proceeding, or
investigation by any Governmental Authority, nor has any such action, proceeding
or investigation been threatened in a writing delivered to the Company. No claim
has been made in any jurisdiction where the Company does not file Tax Returns
that the Company may be subject to Tax by that jurisdiction.

28



--------------------------------------------------------------------------------



 



  (d)   The Company is not a party to any agreement, contract, arrangement or
plan that (i) has resulted or would result, separately or in the aggregate, in
connection with this Agreement or any change of control of the Company, in the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code; or (ii) would obligate the Company to provide “gross-up” benefits with
respect to any excise tax due on any “excess parachute payments” within the
meaning of Section 280G of the Code.     (e)   All deficiencies and assessments
of Taxes of the Company resulting from an examination of any Tax Returns by any
Governmental Authority on or before the Closing Date have been or will be paid
and there are no pending examinations currently being made by any Governmental
Authority nor has there been any written or oral notification to the Company of
any intention to make an examination of any Tax Returns by any Governmental
Authority. There are no outstanding agreements or waivers extending the
statutory period of limitations applicable to any Tax Return for any period.    
(f)   The Company has (i) complied with all Applicable Laws relating to the
withholding of Taxes and the payment thereof (including, without limitation,
withholding of Taxes under Sections 1441 and 1442 of the Code, or similar
provisions under any foreign laws); (ii) timely and properly withheld from
individual employee wages and paid over to the proper Governmental Authority all
amounts required to be so withheld and paid over under all Applicable Laws; and
(iii) properly determined and timely collected and reported all Federal
Insurance Contributions Act (FICA) taxes imposed under Sections 3101 and 3111 of
the Code on remuneration for employment that constitutes “wages” within the
meaning of Section 3121(a) of the Code, including amounts of deferred
compensation under nonqualified deferred compensation plans, agreements or
arrangements.     (g)   The Company is not involved in, subject to, or a party
to any joint venture, partnership, contract or other arrangement that is treated
as a “partnership” for federal, state, local or foreign income Tax purposes. The
Company does not own any interest in an entity that is classified as an entity
that is “disregarded as an entity separate from its owner” under Treasury
Regulations Section 301.7701-3(b).     (h)   The Company has not requested any
extension of time within which to file any Tax Return, which Tax Return has not
since been filed.     (i)   The Company is not required to include in income any
adjustment under Section 481(a) of the Code by reason of a voluntary change in
accounting method initiated by the Company.     (j)   The Company has not made
an election under Section 341(f) of the Code for any taxable years not yet
closed for statute of limitation purposes.

29



--------------------------------------------------------------------------------



 



  (k)   The Company is, and at all times has been, a corporation or association
taxable as corporations for United States income tax purposes.     (l)   The
Company is not, nor has been at any time, a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code.     (m)   The
Company is not a party to or bound by any obligations under any Tax sharing, Tax
allocation, Tax indemnity or similar agreement or arrangement.     (n)   The
Company has not, within three (3) years preceding the date hereof, been either a
“distributing” or “controlled” corporation (as such terms are defined in
Section 355(a)(1) of the Code) in a transaction structured to qualify as a
tax-free distribution under Section 355 of the Code.     (o)   The Company has
not received any written ruling related to Taxes, entered into any agreement
with a taxing authority relating to Taxes or authorized any person to represent
them before a taxing authority pursuant to a power of attorney or otherwise.    
(p)   There are (and, immediately following the Effective Time, there will be)
no liens for Taxes upon any of the assets or properties of the Company other
than liens for Taxes not yet due and payable. There is no outstanding closing
agreement, ruling request, request to consent to change a method of accounting,
subpoena or request for information with or by a Governmental Authority with
respect to the Company, its income, assets, properties, payroll, operation or
business.     (q)   The Company is not nor has been a party to any transaction
where a deferred intercompany gain was generated under Section 1502 of the Code
and the Treasury Regulations promulgated thereunder.     (r)   The Company has
not engaged in a reportable transaction under Section 1.6011-4(b) of the U.S.
Treasury Regulations or similar provisions of state law or in a transaction that
is the same as or substantially similar to one of the types of transactions that
the Internal Revenue Service or any state has determined to be a tax avoidance
transaction and identified by notice, regulation, or other form of published
guidance as a listed transaction, as set forth in Section 1.6011-4(b)(2) of the
Treasury Regulations or similar provision of state law.     (s)   The Company is
in compliance with respect to Tax incentives, Tax holidays, Tax rebates or
special Tax rate relief or other favorable Tax benefits authorized by any
Governmental Authority to which the Company currently claims entitlement.



2.25   Bank Accounts; Powers of Attorney. The Disclosure Schedule sets forth:
(a) the names of all financial institutions, investment banking and brokerage
houses, and other similar institutions at which the Company maintains accounts,
deposits, safe deposit boxes of any nature, and the names of all persons
authorized to draw thereon or make withdrawals therefrom and a description of
such accounts; and (b) the names of all persons or entities holding general or
special powers of attorney from the Company and copies thereof.

30



--------------------------------------------------------------------------------



 



2.26   Commitments. The performance of services entered into by the Company and
all outstanding contracts or commitments for the purchase of supplies, materials
and services by or from the Company were made in bona fide transactions in the
ordinary course of business.



2.27   Product Liability Claims. The Company has not received a written claim or
incurred any uninsured or insured liability, for or based upon failure to warn,
California Proposition 65, breach of product warranty (other than warranty
service and repair claims incurred in the ordinary course of business and
expensed as warranty expense on the Latest Financial Statements for the period
in which incurred), strict liability in tort, general negligence, negligent
manufacture of product, negligent provision of services or any other allegation
of liability, including or resulting in, but not limited to, product recalls,
arising from the materials, design, testing, manufacture, packaging, labeling
(including instructions for use) or sale of its products or from the provision
of services (“Product Liability Claim”). The Company has disclosed to Parent
each Product Liability Claim received by the Company.



2.28   No Sales or Warranties. No Product has been used except in connection
with clinical trials sponsored by the Company. The Company has never sold or
received any consideration for providing Products to clinical sites or health
care providers in connection with clinical trials sponsored by the Company. The
Company has never extended warranties in connection with the Product.



2.29   Relations with Suppliers. No material current supplier of the Company has
canceled any contract or order for provision of, and there has been no threat by
any such supplier not to provide, raw materials, products, supplies or services
to the businesses of the Company either prior to or following the Effective
Time. The Disclosure Schedule lists each supplier to the Company that is the
source of a particular raw material, product, supply or service with respect to
which locating and qualifying a replacement source would involve significant
cost or delay.



2.30   Indemnification Obligations. The Company is not a party to any Contract
that contains any provisions requiring the Company to indemnify any Person
(excluding indemnities contained in the Company’s standard terms and conditions
of sale, copies of which have been provided to Parent). There is no event,
circumstance or other basis that is reasonably likely to give rise to any
indemnification obligation of the Company or to its officers and directors under
the Company’s Certificate of Incorporation, Bylaws, similar governing documents
or any Contract between the Company and any of its officers or directors or to
any other Person under any Contract.



2.31   Absence of Certain Business Practices. Neither the Company, any director,
officer, employee or agent of the Company, nor, to the Company’s Knowledge, any
other person acting on behalf of the Company has, directly or indirectly, given
or agreed to give any gift or similar benefit or agreed to make or made any
payment to any customer, supplier, governmental employee or other person who is
or may be in a position to help or hinder the business of the Company, taken as
a whole (or assist it in connection with any actual or proposed transaction)
which (a) would reasonably be expected to subject the

31



--------------------------------------------------------------------------------



 



Company, Parent or Merger Subsidiary to any damage or penalty in any civil,
criminal or governmental litigation proceeding, or (b) violated or violates any
Applicable Law.



2.32   Brokers. Neither the Company nor any of its directors, officers or
employees has employed any broker, finder, or financial advisor or incurred any
liability for any brokerage fee or commission, finder’s fee or financial
advisory fee, in connection with the transactions contemplated hereby.



2.33   Minute Books. The minute books of the Company, as previously made
available to Parent and its representatives, contain, in all material respects,
complete and accurate records of all meetings of and corporate actions or
written consents by the stockholders, Boards of Directors, and committees of the
Boards of Directors of the Company.



2.34   Business Generally. There has been no event, transaction or information
that, as it relates directly to the businesses of Company, could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company.



2.35   Stockholder Agreements. Concurrently with the execution and delivery of
this Agreement, the Company has delivered to Parent the stockholder agreements
in substantially the form attached hereto as Exhibit C (the “Stockholder
Agreements”) from Persons who hold in the aggregate a number of shares of
Company Common Stock (assuming the exercise by such Persons of all Company Stock
Options held by them and the issuance to such Persons of the underlying shares
of Company Common Stock) and Company Preferred Stock sufficient to adopt and
approve this Agreement and the Merger under the DGCL and, in any case, from all
Persons who hold (individually or in the aggregate with each such Person’s
Affiliates) more than five percent (5%) of the Company’s fully diluted
outstanding shares of Company Capital Stock.



2.36   Disclosure. No representation or warranty by Company in this Agreement
and no statement contained or to be contained in any document or certificate
furnished or to be furnished by the Company to the Parent or Merger Subsidiary
in response to the Parent’s reasonable due diligence requests in connection with
the transactions contemplated hereby, contains any untrue statement of a
material fact or omits or will omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made and as of the date so made, not misleading.



2.37   Investigation by Parent. Except as provided for on the Disclosure
Schedule, (a) no investigation by Parent shall affect the representations and
warranties of the Company under this Agreement or contained in any other writing
to be furnished to Parent in connection with the transactions contemplated
hereunder and (b) such representations and warranties shall not be affected or
deemed waived by reason of the fact that Parent knew or should have known that
any of the same is or might be inaccurate in any respect.

32



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF
PARENT AND MERGER SUBSIDIARY

     As a material inducement to the Company to enter into this Agreement, with
the understanding that the Company will be relying thereon in consummating the
transactions contemplated hereunder, Parent and Merger Subsidiary hereby,
jointly and severally, represent and warrant to the Company that the statements
contained in this Article 3 are true and correct.



3.1   Corporate Existence and Power. Parent and Merger Subsidiary are
corporations duly organized, validly existing and in good standing under the
laws of their respective states of incorporation and each has all requisite
corporate power and authority required to own, operate and lease their
respective assets and properties as now owned, leased and operated and to carry
on their respective businesses as now being conducted. Parent and Merger
Subsidiary are each duly qualified or licensed to do business as a foreign
corporation and are in good standing in every jurisdiction in which the
character or location of their properties and assets owned, leased or operated
by them or the nature of their business require such licensing or qualification,
except where the failure to be so qualified, licensed or in good standing in
such other jurisdiction would not, individually or in the aggregate, have a
Material Adverse Effect on Parent or Merger Subsidiary. Merger Subsidiary is a
recently formed Delaware corporation that has not conducted, and prior to the
Effective Time will not conduct, any activities other than those incident to its
formation and in connection with the consummation of the Merger.



3.2   Authorization. Parent and Merger Subsidiary have the requisite corporate
power and authority to enter into this Agreement and to carry out the
transactions contemplated hereunder. The Boards of Directors of Parent and
Merger Subsidiary and Parent, as the sole shareholder of Merger Subsidiary, have
taken all action required by law, their respective Certificates of Incorporation
and Bylaws and otherwise to duly and validly authorize and approve the
execution, delivery and performance by Parent and Merger Subsidiary of this
Agreement and the consummation by Parent and Merger Subsidiary of the
transactions contemplated herein and no other corporate proceedings on the part
of Parent or Merger Subsidiary are, or will be, necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by each of them and, assuming
the due authorization, execution and delivery by the Company of this Agreement,
constitutes the legal, valid and binding obligations of Parent and Merger
Subsidiary enforceable against each of them in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and rules of law governing specific performance, injunctive relief or
other equitable remedies.



3.3   Consents and Approvals. No Consent by any individual or entity, including
without limitation any Governmental Authority or Person, is required in
connection with the execution, delivery or performance of this Agreement by
Parent and Merger Subsidiary or the consummation by Parent and Merger Subsidiary
of the transactions contemplated herein, other than (a) requirements of the DGCL
for filing of appropriate documents to

33



--------------------------------------------------------------------------------



 



effect the Merger, or (b) where the failure to make any such filing, or to
obtain such permit, authorization, Consent or approval, would not prevent or
delay consummation of the Merger or would not otherwise prevent Parent or Merger
Subsidiary from performing their obligations under this Agreement.



3.4   Available Capital Resources. The Parent has existing cash reserves and
borrowing capacity under existing credit facilities necessary to pay the Merger
Consideration and satisfy the obligations of Parent and Merger Subsidiary
hereunder.



3.5   Disclosure. No representation or warranty by Parent or Merger Subsidiary
in this Agreement and no statement contained or to be contained in any document,
certificate or other writing furnished or to be furnished by either Parent or
Merger Subsidiary to the Company in connection with the transactions
contemplated by this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.



3.6   Non-Contravention. Neither the execution, delivery and performance by
Parent or Merger Subsidiary of this Agreement nor the consummation of the
transactions contemplated herein will (a) contravene or conflict with the
respective Certificate of Incorporation or Bylaws of Parent and Merger
Subsidiary; (b) contravene or conflict with or constitute a violation of any
provision of any Applicable Law binding upon or applicable to Parent or Merger
Subsidiary or any of the Parent’s or Merger Subsidiary’s assets (c) result in
the creation or imposition of any Lien on any of Parent’s or Merger Subsidiary’s
assets, other than Permitted Liens or (d) be in conflict with, constitute (with
or without due notice or lapse of time or both) a default under, result in the
loss of any material benefit under, or give rise to any right of termination,
cancellation, increased payments or acceleration under any terms, conditions or
provisions of any note, bond, lease, mortgage, indenture, license, contract,
franchise, permit, instrument or other agreement or obligation to which Parent
or Merger Subsidiary is a party, or by which any of their respective properties
or assets may be bound, except in the cases of clause (b) where such conflicts
or other occurrences would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.



3.7   Brokers. Neither Parent nor Merger Subsidiary, nor any of their directors,
officers or employees has employed any broker, finder, or financial advisor or
incurred any liability for any brokerage fee or commission, finder’s fee or
financial advisory fee, in connection with the transactions contemplated hereby.



3.8   Litigation. There are no claims, actions, suits, proceedings, or
investigations pending against Parent or Merger Subsidiary or, to the Parent’s
or Merger Subsidiary’s knowledge, threatened against Parent or Merger Subsidiary
(a) that if determined adversely to Parent or Merger Subsidiary would be
reasonably likely to have a Material Adverse Effect on Parent or Merger
Subsidiary, or (b) that challenge or seek to prevent, enjoin, alter or delay any
of the transactions contemplated hereby.

34



--------------------------------------------------------------------------------



 



ARTICLE 4
COVENANTS



4.1   Conduct of the Business. Except as contemplated by this Agreement or to
the extent that Parent otherwise consents in writing, during the period from the
date of this Agreement until the earlier of the termination of this Agreement or
the Closing, the Company shall maintain its assets and properties and carry on
its businesses and operations in the ordinary course of business in a manner
consistent with past practice; and the Company shall use commercially reasonable
efforts to preserve intact its business organizations, existing business
relationships (including without limitation its relationships with officers,
employees, dealers, distributors, independent contractors, customers and
suppliers), good will and going concern value.



4.2   Company’s Agreements as to Specified Matters. Except as specifically set
forth on the Disclosure Schedule, or as contemplated by this Agreement, or as
may be otherwise agreed in writing by Parent, from the date hereof until the
earlier of the termination of this Agreement or the Closing, the Company shall
not:



  (a)   Amend its Certificate of Incorporation or Bylaws (or other similar
governing instruments);     (b)   Borrow or agree to borrow any funds in excess
of $350,000;     (c)   Except for trade payables, accrued payroll, and other
customary expenses incurred in the ordinary course of business and consistent
with past practice, create, incur or assume any indebtedness for borrowed money
or issue any debt securities or assume, guarantee or endorse the obligations of
any Person, or make any loans, advances or capital contributions to, or
investments in, any other Person;     (d)   Pay, discharge or satisfy any
claims, liabilities or obligations in an amount in excess of $25,000 in the
aggregate, other than in the ordinary course of business and consistent with
past practice;     (e)   Permit or allow any of its properties or assets which
are material to the operation of their businesses to be subjected to any Lien,
except Permitted Liens;     (f)   Write down the value of any inventory or write
off as uncollectible any notes or accounts receivable or any trade accounts or
trade notes, other than in the ordinary course of business consistent with past
practices;     (g)   Cancel or amend any debts, waive any claims or rights or
sell, transfer or otherwise dispose of any properties or assets, other than for
such debts, claims, rights, properties or assets which, individually or in the
aggregate, are not material to the conduct of their businesses;     (h)  
License, sell, transfer, pledge, modify, disclose, dispose of or permit to lapse
any right to the use of any Intellectual Property Rights other than for such
Intellectual





35



--------------------------------------------------------------------------------



 



Property Rights which, individually or in the aggregate, are not material to the
conduct of their businesses;



  (i)   Sell, assign, lease, license, transfer or otherwise dispose of, or
mortgage, pledge or encumber (other than with Permitted Liens), any of their
respective assets, except for sales of inventory in the ordinary course of
business consistent with past practice;     (j)   (i) Terminate, enter into,
adopt, institute or otherwise become subject to or amend in any material respect
any collective bargaining agreement or employment or similar agreement or
arrangement with any of its directors, officers or employees; (ii) except as
required by Applicable Law, terminate, enter into, adopt, institute or otherwise
become subject to or amend in any material respect any Benefit Plan; (iii)
contribute, set aside for contribution or authorize the contribution of any
amounts for any such Benefit Plan except as required (and not discretionary) by
the terms of such Benefit Plan; or (iv) grant or become obligated to grant any
bonus or general increase in the compensation of any directors, officers or
employees (including without limitation any such increase pursuant to any
Benefit Plan);     (k)   Make or enter into any commitment for capital
expenditures for additions to property, plant or equipment individually in
excess of Twenty-Five Thousand Dollars ($25,000);     (l)   Except as
specifically contemplated by this Agreement, (i) declare, pay or set aside for
payment any dividend or other distribution in respect of, or split, combine or
reclassify, its capital stock or other securities (including without limitation
distributions in redemption or liquidation) or redeem, purchase or otherwise
acquire any shares of its capital stock or other securities, except pursuant to
Company repurchase or reacquisition rights arising upon termination of an
individual’s status as an employee, director or consultant; (ii) issue, grant or
sell any shares of its capital stock or equity securities of any class, or any
options, warrants, conversion or other rights to purchase or acquire any such
shares or equity securities or any securities convertible into or exchangeable
for such shares or equity securities, except issuance of Company Common Stock
pursuant to the exercise of Company Stock Options outstanding on the date
hereof; (iii) become a party to any merger, exchange, reorganization,
recapitalization, liquidation, dissolution or other similar corporate
transaction; or (iv) organize any new subsidiary, acquire any capital stock or
other equity securities or other ownership interest in, or assets of, any person
or entity or otherwise make any investment by purchase of stock or securities,
contributions to capital, property transfer or purchase of any properties or
assets of any person or entity;     (m)   Pay, lend or advance any amounts to,
or sell, transfer or lease any properties or assets to, or enter into any
agreement or arrangement with, any director, officer, employee or stockholder;





36



--------------------------------------------------------------------------------



 



  (n)   Terminate, enter into or amend in any material respect any Scheduled
Contract, or take any action or omit to take any action which will cause a
breach, violation or default (however defined) under any Scheduled Contract;    
(o)   Resolve any dispute or examination related to Taxes, make any election
with respect to Taxes, file any amended Tax Returns, pay any estimated Taxes in
excess of $10,000, consent to the extension or waiver of the limitations period
applicable to any claim or assessment with respect to Taxes or apply for any
change in Tax accounting method; or     (p)   Agree, whether in writing or
otherwise, to take any action described in this subsection.



4.3   Full Access. The Company, upon reasonable notice, shall afford to Parent
and its directors, officers, employees, counsel, accountants, investment
advisors and other authorized representatives and agents, at Parent’s expense,
reasonable access to the facilities, properties, books and records of the
Company during normal business hours in order that Parent may have full
opportunity to make such investigations as it shall desire to make of the
affairs of the Company; provided, however, that any such investigation shall be
conducted in such a manner as not to interfere unreasonably with business
operations; and the Company shall furnish such additional financial and
operating data and other information as Parent shall, from time to time,
reasonably request, including without limitation access to the working papers of
their independent certified public accountants; provided, further, that any such
investigation shall not affect or otherwise diminish or obviate in any respect
any of the representations and warranties of the Company herein.



4.4   Confidentiality. Each of the parties hereto agrees that it will not use,
or permit the use of, any of the information relating to any other party hereto
furnished or made available to it in connection with the transactions
contemplated herein (“Information”) for any purpose or in any manner other than
solely in connection with its evaluation or consummation of the transactions
contemplated by this Agreement in a manner that the disclosing party has
approved and shall in no event use or permit the use of any of such Information
in a manner or for a purpose detrimental to such other party, and that they will
not disclose, divulge, provide or make accessible (collectively, “Disclose”), or
permit the Disclosure of, any of the Information to any person or entity, other
than solely to their responsible directors, officers, employees, investment
advisors, accountants, counsel and other authorized representatives and agents
(collectively, the “Representatives”) who have a “need to know” to carry out the
purposes of this Agreement, except as may be required by judicial or
administrative process or, in the opinion of such party’s regular counsel, by
other requirements of Applicable Law; provided, however, that prior to any
Disclosure of any Information permitted hereunder, the disclosing party shall
first obtain the recipients’ undertaking to comply with the provisions of this
subsection with respect to such Information. Each party shall instruct its
Representatives to observe the terms of this Agreement and shall be responsible
for any breach of this Agreement by any of its Representatives. The term
“Information” as used herein shall not include any information relating to a
party which the party receiving such information can show: (i)

37



--------------------------------------------------------------------------------



 



to have been rightfully in its possession prior to its receipt from another
party hereto; (ii) to be now or to later become generally available to the
public through no fault of the receiving party; (iii) to have been received
separately by the receiving party in an unrestricted manner from a person
entitled to disclose such information; or (iv) to have been developed
independently by the receiving party without regard to any Information received
in connection with this transaction. Each party hereto also agrees to promptly
return to the party from whom originally received all original and duplicate
copies of materials containing Information and to destroy any summaries,
analyses or extracts thereof or based thereon (whether in hard copy form or
intangible media) should the transactions contemplated herein not occur. A party
hereto shall be deemed to have satisfied its obligations to hold the Information
confidential if it exercises the same care as it takes with respect to its own
similar information, which shall in no event be less than reasonable care. The
provisions of this Section 4.4 shall survive indefinitely any termination of
this Agreement.



4.5   Filings; Consents; Removal of Objections. Subject to the terms and
conditions herein, the parties hereto shall use commercially reasonable efforts
to take or cause to be taken all actions and do or cause to be done all things
necessary, proper or advisable under Applicable Laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all Consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein. In furtherance, and not in
limitation of the foregoing, it is the intent of the parties to consummate the
transactions contemplated herein at the earliest practicable time, and they
respectively agree to exert commercially reasonable efforts to that end,
including without limitation: (a) the removal or satisfaction, if possible, of
any objections to the validity or legality of the transactions contemplated
herein; and (b) the satisfaction of the conditions to consummation of the
transactions contemplated hereby.



4.6   Further Assurances; Cooperation; Notification.



  (a)   Each party hereto shall, before, at and after Closing, execute and
deliver such instruments and take such other commercially reasonable actions as
the other party or parties, as the case may be, may reasonably require in order
to carry out the intent of this Agreement including the satisfaction of all
conditions contained in Articles 5 and 6 of this Agreement.     (b)   At all
times from the date hereof until the Closing, each party shall promptly notify
the other in writing of the occurrence of any event which it reasonably believes
will or is reasonably likely to result in a failure by such party to satisfy the
conditions specified in Articles 5 or 6 of this Agreement.



4.7   Approval of Stockholders. As promptly as practicable after the execution
of this Agreement, the Company will take all action necessary in accordance with
the DGCL and its Certificate of Incorporation and Bylaws to convene a meeting of
the Stockholders to consider and vote upon or to solicit consent in writing
regarding the adoption and approval of this Agreement and the consummation of
the transactions contemplated

38



--------------------------------------------------------------------------------



 



hereby, including without limitation, the delivery to the Stockholders of an
information statement (the “Information Statement”) which shall not, on the date
the Information Statement is mailed to Stockholders or at the Effective Time,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Information Statement shall be subject to review and reasonable
approval by Parent and include information regarding the Company, the terms of
the Merger and this Agreement and the unanimous recommendation of the Board of
Directors of the Company in favor of the Merger and this Agreement and the
transactions contemplated hereby. The Board of Directors of the Company has on
the date of this Agreement unanimously adopted a resolution recommending that
the Stockholders vote to adopt and approve the Merger and this Agreement and the
consummation of the transactions contemplated herein. The Company will use
commercially reasonable efforts to solicit from the Stockholders votes in favor
of the proposal to adopt and approve the Merger and this Agreement and will take
other commercially reasonable action reasonably necessary or advisable to secure
a vote in favor of the Merger and the adoption and approval of this Agreement.
Notwithstanding the foregoing, the Board of Directors of the Company may
withhold, withdraw, amend or modify its recommendation (and, may recommend that
its stockholders accept a Superior Proposal) (any of the foregoing actions, a
“Change of Recommendation”), (a) if the Board of Directors of the Company has
concluded in good faith, after consultation with its outside legal counsel that
the Change of Recommendation is required in order for the Company’s Board of
Directors to comply with its fiduciary duties under Applicable Law or (b) as a
result of the Third Party Right. The Company shall also seek Stockholder
approval of any payments of cash or stock that are described in Section 2.22 of
the Disclosure Schedule that may be deemed to constitute “parachute payments”
pursuant to Section 280G of the Code, such that all such payments will not be
deemed to be “parachute payments” pursuant to Section 280G of the Code or shall
be exempt from such treatment under such Section 280G or will not be made if not
so approved.



4.8   Update Disclosure; Breaches. Not less than two (2) Business Days prior the
Closing, the Company shall supplement or amend the Disclosure Schedule (a) if
any representation or warranty made by the Company in this Agreement was when
made, or has subsequently become, untrue in any material respect, and (b) of the
occurrence or non-occurrence of any event the occurrence or non-occurrence of
which may cause any condition to the obligations of any party hereto to effect
the transactions contemplated by this Agreement not to be satisfied. For
purposes of determining the accuracy as of the Closing of the representations
and warranties of the Company contained in Article 2 in order to determine the
fulfillment of the conditions set forth in Section 5.1 and to determine whether
a material breach has occurred pursuant to Section 7.1(d), the Disclosure
Schedule will be deemed to exclude any material information contained in any
update to the Disclosure Schedule delivered after the date of this Agreement.
The delivery of any notice pursuant to this Section 4.8 shall not cure any
breach of any representation or warranty requiring disclosure of such matter
prior to the date of this Agreement or otherwise limit or affect the rights of,
or the remedies available to, Parent.

39



--------------------------------------------------------------------------------



 



4.9   No Solicitation. The Company agrees (i) it will negotiate exclusively with
Parent and its authorized representatives regarding the transaction contemplated
hereby and will not, directly or indirectly, encourage or solicit the submission
of, entertain inquiries, proposals or offers from, or enter into any agreement
or negotiate with any person or entity (other than Parent and other any such
actions taken in connection with the Third-Party Right) for the acquisition of
the Company (whether by merger, combination, sale of assets, sale of stock or
otherwise) or other disposition of assets or technology other than in the
ordinary course of business, and (ii) it will not furnish to any person any
information with respect to any transaction prohibited by this Section 4.9. The
Company agrees to take the necessary steps to promptly inform any such third
party of the obligations undertaken in this Section 4.9 and this Agreement. The
Principal Stockholders and the Company agree to immediately inform Parent of any
such inquiry from any such third party, including the material terms thereof
(including without limitation, any terms regarding price) and the identity of
the Person making such inquiry, and to keep the Parent informed, on a current
basis, of the status and terms of any such proposals or offers. Notwithstanding
the foregoing, in the event that, prior to obtaining the approval of its
stockholders, the Company’s Board of Directors receives a Superior Proposal, the
Company’s Board of Directors may, if it determines in good faith, by resolution
duly adopted after consultation with outside legal counsel to the Company, that
such action is required in order for the Company’s Board of Directors to comply
with its fiduciary duties under Applicable Law or to comply with the Third Party
Right, approve or recommend such Superior Proposal and terminate this Agreement
as permitted pursuant to the terms of Section 7.1(h); provided that:



  (a)   the Company notifies Parent in writing that it intends to take such
action, which notice must identify the party making such proposal, set forth the
material terms of such proposal, and have attached to it the most current
version of any such written agreement;     (b)   Parent shall not have proposed,
within five (5) Business Days after receipt of such notice from the Company, to
amend this Agreement to provide for terms superior to those of the Superior
Proposal;     (c)   for a period of five (5) Business Days after receipt of
Parent’s proposal to amend this Agreement, the Company shall have reasonably
considered and discussed in good faith all proposals submitted by the Parent
and, without limiting the foregoing, met with, and caused its legal advisors to
meet with, Parent and its advisors from time to time as reasonably requested by
Parent to reasonably consider and discuss in good faith the Parent’s proposals;
    (d)   the Company’s Board of Directors in good faith determines, after
consultation with its legal advisors, that after taking into account any
amendments to this Agreement proposed by the Parent as of the end of such five
(5) Business Day negotiation, the Parent’s proposal is not more favorable to the
stockholders of the Company as the Superior Proposal; and





40



--------------------------------------------------------------------------------



 



  (e)   if the party making the Superior Proposal amends or modifies its
proposal on one more occassions in response to Parent amending or proposing to
amend this Agreement pursuant to this Section 4.9, the Company shall comply with
the procedures set forth in clauses (a) through (d) of this Section 4.9 with
respect to each such amended or modified Superior Proposal, subject to the
Company’s termination right under Section 7.1(c).



4.10   Public Announcements. None of the parties hereto shall make any public
announcement with respect to the transactions contemplated herein without the
prior written consent of the other parties, which consent shall not be
unreasonably withheld or delayed, except as required by Applicable Law, rule or
regulation. The Company may disclose this Agreement and the terms hereof as
required pursuant to such actions taken in connection with the Third Party
Right.



4.11   Preparation of Tax Returns: Tax Matters.



  (a)   Pre-Closing Tax Returns. The Company shall timely file at its expense
all Tax Returns required to be filed by the Company on or before the Closing
Date; provided, however, that, after the date hereof, the Company shall not file
any such Tax Returns, or other returns, elections, claims for refund or
information statements with respect to any liabilities for Taxes (other than
federal, state or local sales, use, property, withholding or employment tax
returns or statements) for any Tax period without prior consent from Parent,
which consent shall not be unreasonably withheld.     (b)   Post-Closing Tax
Returns. Parent will file (or cause to be filed) all Tax Returns of the Company
required to be filed after the Closing Date, including Tax Returns for Tax
Periods (or portions thereof) ending on or prior to the Closing Date. Neither
Parent nor its Affiliates or representatives shall take any action (i)
inconsistent with the tax treatment of the Merger as a sale of stock by the
Stockholders or (ii) which has the direct or indirect effect of treating the
Merger as a purchase of assets by Parent or the Merger Subsidiary.     (c)   Tax
Election. The Stockholders will cause the Company not to make any new elections
with respect to Taxes, or any changes in current elections with respect to Taxes
after the date of the Latest Balance Sheet without the prior written consent of
Parent.     (d)   Clearance Certificates. The Stockholders will on or before the
Closing Date hereof provide Parent with any clearance certificates or similar
documents that may be required by any Governmental Authority in order to relieve
Parent of any obligation to withhold any portion of the Merger Consideration.  
  (e)   Termination of Tax Allocation Agreements. Any and all tax allocation or
sharing agreements or arrangements (other than this Agreement), whether or not
written, that may have been entered into by and between Company or its
Subsidiaries, on the one hand, and any other person, shall be terminated as to
the Company and the





41



--------------------------------------------------------------------------------



 



Subsidiaries as of the Effective Time, and no payments which are owed by or to
the Company or any Subsidiary pursuant thereto shall be made thereunder.



  (f)   Assistance and Cooperation. Each of Parent and Stockholders will provide
the other with such assistance as may reasonably be requested by each of them in
connection with the preparation of any Tax Return, any audit or other
examination by any Governmental Authority, or any judicial or administrative
proceedings relating to liability for Taxes, and each will provide the other
with any records or information which may be relevant to such Tax Return, audit
or examination, proceedings or determination. Such assistance shall include
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder and shall include
providing copies of any relevant Tax Return and supporting work schedules.    
(g)   Tax Withholding. Parent or the Payment Agent shall be entitled to deduct
and withhold from the Merger Consideration or other payments otherwise payable
pursuant to this Agreement, the amounts required to be deducted and withheld
under the Code, or any provision of state, local or foreign tax law, with
respect to the making of such payments. To the extent that amounts are so
withheld, such withheld amounts shall be promptly remitted by Parent or the
Payment Agent to the applicable Governmental Authority requiring such
withholding and shall be treated for all purposes of this Agreement as having
been paid to the person for whom such deduction and withholding was made.    
(h)   Imputed Interest. Stockholders acknowledge that a portion of the
Contingent Merger Consideration they may receive pursuant to Section 1.9 will be
considered to be imputed interest. Parent will compute and report such imputed
interest as provided in Section 1.483-4 of the Treasury Regulations.



4.12   Expenses Related to Certain Third-Party Proceedings. Notwithstanding any
other provision herein, if (a) any legal proceedings are brought by any third
party that seeks to prevent or delay the Merger from being consummated, and
(b) upon notification to Parent of such legal proceedings, Parent determines to
proceed with the Merger, Parent shall advance to the Company up to $50,000 to
cover the costs and expenses of defending any such proceedings (such funds,
“Legal Advance Funds”). As set forth in Section 1.9(a), the Legal Advance Funds
shall reduce, on a dollar-for-dollar basis, the payment to be made in connection
with the First Milestone.



4.13   Employment Matters. As of and following the Closing Date, Parent will
allow the individuals identified on Schedule 4.13 hereto (“Continuing
Employees”), and, as applicable, their eligible dependents, to participate in
employee welfare benefit plans, programs or policies (including without
limitation any vacation, sick, or personal time off plans or programs) of Parent
and any plan of Parent intended to qualify within the meaning of Section 401(a)
of the Code on terms no less favorable than those provided to similarly situated
employees of Parent or its subsidiaries; provided, further, that (i) each such
Continuing Employee will receive credit for purposes of eligibility to
participate and vesting under such plans for years of service with Company prior
to the Closing Date,

42



--------------------------------------------------------------------------------



 



and (ii) Parent will cause any and all pre-existing condition limitations,
eligibility waiting periods and evidence of insurability requirements under any
group health plans (other than disability plans) of Parent in which such
employees and their eligible dependents will participate to be waived.



4.14   Notice to Holder of Third-Party Right. The Company shall deliver a right
of first refusal notice to Conceptus pursuant to Section 5.1 of the Settlement
and License Agreement, including a copy of this Agreement, promptly following
the execution of this Agreement, unless the Company has previously delivered
such notice to Conceptus.



4.15   Conduct of the Business After the Closing. Until the expiration of the
Contingent Period, Parent will use, and will cause the Surviving Corporation and
their Affiliates to use, commercially reasonable efforts to (i) complete the
Milestones, (ii) complete development of the Product, (iii) bring the Product to
market and sell the Product in a timely manner, (iv) after the PMA-Approval
Date, maintain inventory in quantities of the Product sufficient to support
sales orders, (v) in good faith not undertake any action the primary purpose of
which is to negatively impact the amount of Contingent Merger Consideration, and
(vi) have in place valid and binding insurance policies (including without
limitation, product liability insurance policies) insuring the Surviving
Corporation, its assets, properties and business in scope and amount that is
commercially reasonable for the Surviving Corporation’s assets, properties and
business. Until the earlier of (a) the date that is the one-year anniversary of
the Closing Date and (b) the completion of the Second Milestone, none of Parent,
the Surviving Corporation, or their respective Affiliates will develop, market
or sell any product that competes with the Product.

ARTICLE 5
CONDITIONS TO PARENT’S AND MERGER SUBSIDIARY’S OBLIGATIONS

     The obligation of Parent and Merger Subsidiary to effect the transactions
contemplated herein shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived by
Parent:



5.1   Representations and Warranties True. The representations and warranties of
the Company contained in this Agreement qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects and the
representations and warranties of the Company not so qualified shall be true and
correct in all material respects, in each case, as of the date when made and at
and as of the Closing as though such representations and warranties were made at
and as of such time (it being understood that, in determining the accuracy of
such representations and warranties for purposes of this Section 5.1, any
disclosure made pursuant to Section 4.8 shall be disregarded), except for
(a) changes specifically permitted or contemplated by this Agreement, and
(b) representations and warranties made as of a certain date which shall be true
and correct as of such date.

43



--------------------------------------------------------------------------------



 



5.2   Performance. The Company shall have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by the Company on or prior to
the Closing.



5.3   Filed Certificate of Merger. The Certificate of Merger shall have been
filed with the Secretary of State of Delaware.



5.4   Required Approvals and Consents.



  (a)   All action required by Applicable Law and otherwise to be taken by the
Board of Directors of the Company and the Stockholders to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby shall have been duly and validly taken.    
(b)   The Company shall have delivered written evidence satisfactory to Parent
that all holders of Company Stock Options have approved the treatment of their
Company Stock Options as contemplated hereunder.



5.5   No Proceeding or Litigation. No suit, action, investigation, inquiry or
other proceeding by any Governmental Authority or other person or entity shall
have been instituted which (a) questions the validity or legality of the
transactions contemplated hereby, or (b) is reasonably expected either
individually or in the aggregate, to have a Material Adverse Effect on the
Company.



5.6   No Exercise of Third-Party Right. The Third Party Right shall have expired
or have been waived without having been exercised.



5.7   Legislation. No Applicable Law shall have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.



5.8   No Material Adverse Effect. Parent shall not have discovered any fact,
event or circumstance which has not been disclosed to Parent in the Disclosure
Schedule as of the date of this Agreement which has had, or would reasonably be
expected to have, a Material Adverse Effect on the Company.



5.9   Certificates. Parent shall have received such certificates of the
Company’s officers, in a form and substance reasonably satisfactory to Parent,
dated the Closing Date, to evidence compliance with the conditions set forth in
this Article 5 and such other matters as may be reasonably requested by Parent.



5.10   Other Receipts; Good Standing. Parent shall have received a copy of the
Certificate of Incorporation of the Company certified by the Secretary of State
of the State of Delaware; and Certificates of Good Standing (or their
equivalent) from the Secretary of State of each other state in which the Company
is required to be qualified to do business.

44



--------------------------------------------------------------------------------



 



5.11   Opinions of Company Counsel. Parent shall have received an opinion from
Wilson Sonsini Goodrich & Rosati, P.C., counsel to the Company dated the Closing
Date, in form and content reasonably satisfactory to Parent.



5.12   Employment Offers. The Principal Stockholders shall have executed and
accepted written offers of employment from Parent, in substantially the form
attached hereto as Exhibit D.



5.13   Escrow Agreement. The Stockholders’ Representative and Escrow Agent shall
have executed and delivered the Escrow Agreement, in substantially the form
attached hereto as Exhibit E.



5.14   Payment Agreement. The Company, the Stockholders’ Representative and
Payment Agent shall have executed and delivered the Payment Agreement, in
substantially the form attached hereto as Exhibit F.



5.15   Stockholder Agreements. The Stockholder parties thereto shall have
executed and delivered the Stockholder Agreements.



5.16   Royalty Agreement. The Company and the other parties thereto shall have
executed and delivered a royalty agreement in substantially the form attached
hereto as Exhibit G (the “Royalty Agreement”).



5.17   Conversion of Company Preferred Stock. The Company shall have delivered
written evidence satisfactory to Parent that the all outstanding shares of
Company Preferred Stock have been converted into shares of Company Common Stock
in accordance with the Company’s Certificate of Incorporation and Applicable
Law.



5.18   Dissenting Shares. Not more than five percent (5%) of the issued and
outstanding             shares of Company Capital Stock as of the Closing Date
shall be Dissenting Shares and, in any case, no Person who holds (individually
or in the aggregate with such Person’s Affiliates) more than two percent (2%) of
the Company’s fully diluted outstanding shares of Company Capital Stock shall
have exercised its dissenters’ rights under the DGCL.



5.19   Resignation and Release. Parent shall have received Letters of
Resignation and Release of Claims, dated effective as of the Effective Time, in
substantially the form of Exhibit H from the officers and directors of the
Company.



5.20   Tax Withholding Forms. Parent shall have received, from each Stockholder,
IRS Form W-9, Form W-8BEN, Form W-8ECI, or other applicable form, as
appropriate, establishing exemption from any backup or income Tax withholding on
the Merger Consideration.

45



--------------------------------------------------------------------------------



 



ARTICLE 6
CONDITIONS TO COMPANY’S OBLIGATIONS

     The obligation of the Company to effect the transactions contemplated
herein shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions, any of which may be waived by the Company:



6.1   Representations and Warranties True. The representations and warranties of
Parent and Merger Subsidiary contained in this Agreement qualified by
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects and the representations and warranties of Parent and Merger Subsidiary
not so qualified shall be true and correct in all material respects as of the
date when made and at and as of the Closing, as though such representations and
warranties were made at and as of such time, except for (a) changes specifically
permitted or contemplated by this Agreement, and (b) representations and
warranties made as of a certain date which shall be true and correct as of such
date.



6.2   Performance. Parent shall have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Parent at or prior to the
Closing.



6.3   Filed Certificate of Merger. The Certificate of Merger shall have been
filed with the Secretary of State of Delaware.



6.4   Corporate Approvals.



  (a)   The Boards of Directors of Parent and Merger Subsidiary and Parent, as
sole stockholder of Merger Subsidiary, shall have approved the transactions
contemplated hereby. All action required to be taken by Parent to authorize the
execution, delivery and performance of this Agreement by Parent and the
consummation of the transactions contemplated hereby shall have been duly and
validly taken.     (b)   All Consents of or from all Governmental Authorities
required hereunder to consummate the transactions contemplated herein.



6.5   No Proceeding or Litigation. No suit, action, investigation, inquiry or
other proceeding by any Governmental Authority or other person or entity shall
have been instituted which (a) questions the validity or legality of the
transactions contemplated hereby, or (b) which is reasonably expected either
individually or in the aggregate, to have a Material Adverse Effect on Parent.



6.6   No Exercise of Third-Party Right. The Third Party Right shall have expired
or have been waived without having been exercised.



6.7   Legislation. No Applicable Law shall have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.

46



--------------------------------------------------------------------------------



 



6.8   Certificates. Parent shall have furnished the Company with such
certificates of Parent’s officers, in a form and substance reasonably acceptable
to the Company, dated the Closing Date, to evidence compliance with the
conditions set forth in this Article 6 and such other matters as may be
reasonably requested by the Company.



6.9   Other Receipts; Good Standing. The Company shall have received copies of
the Certificate of Incorporation, or similar governing document of Parent and
Merger Subsidiary, certified by the Secretary of State of the state of
incorporation of Parent and Merger Subsidiary.



6.10   Opinion of Parent Counsel. Parent shall have delivered to Company an
opinion from Oppenheimer Wolff & Donnelly LLP, counsel to Parent, dated the
Closing Date, in form and content reasonably satisfactory to the Company.



6.11   Escrow Agreement. Parent and the Escrow Agent shall have executed and
delivered the Escrow Agreement and the appropriate funding obligations with
respect thereto shall have been satisfied.



6.12   Payment Agreement. Parent and the Payment Agent shall have executed and
delivered the Payment Agreement.

ARTICLE 7
TERMINATION



7.1   Methods of Termination. Subject to the other provisions of this Article 7,
this Agreement may be terminated and the transactions contemplated herein may be
abandoned at any time notwithstanding approval thereof by the Stockholders, at
any time prior to the Closing:



  (a)   By mutual written consent of Parent, Merger Subsidiary and the Company;
or     (b)   By Parent and Merger Subsidiary on or after the Termination Date,
or such later date as may be established pursuant to Section 1.3, if any of the
conditions provided for in Article 5 of this Agreement have not been reasonably
satisfied or waived in writing by Parent prior to such date (unless the failure
results primarily from a breach by Parent or Merger Subsidiary of any
representation, warranty or covenant contained in this Agreement); or     (c)  
By the Company on or after the Termination Date, or such later date as may be
established pursuant to Section 1.3, if any of the conditions provided for in
Article 6 of this Agreement have not been reasonably satisfied or waived in
writing by the Company prior to such date (unless the failure results primarily
from a breach by the Company of any representation, warranty or covenant
contained in this Agreement); or     (d)   By Parent and Merger Subsidiary if
there has been a material breach of any representation, warranty, covenant or
agreement which remains uncured for thirty





47



--------------------------------------------------------------------------------



 



(30) days after written notice thereof on the part of the Company set forth in
this Agreement; or



  (e)   By the Company if there has been a material breach of any
representation, warranty, covenant or agreement which remains uncured for thirty
(30) days after written notice thereof on the part of Parent or Merger
Subsidiary set forth in this Agreement; or     (f)   By either party if any
court of competent jurisdiction or any other governmental body has issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the transactions contemplated hereby and
such order, decree, ruling or other action has become final and nonappealable;
or     (g)   By Parent upon written notice to the Company if, prior to obtaining
the approval of its Stockholders, the Board of Directors of the Company
(i) withdraws, modifies or changes its recommendation regarding the approval of
this Agreement or the Merger in a manner adverse to Parent; (ii) approves,
accepts or enters into a definitive agreement for a Superior Proposal; or
(iii) recommends to the Stockholders a Superior Proposal; or     (h)   By the
Company upon written notice to Parent if, prior to obtaining the approval of its
Stockholders, the Board of Directors of the Company (i) approves, accepts or
enters into a definitive agreement for a Superior Proposal; or (ii) recommends
to the Stockholders a Superior Proposal, in each case pursuant to Section 4.9.



7.2   Procedure Upon Termination. In the event of termination and abandonment
pursuant to Section 7.1, written notice thereof will forthwith be given to the
other party or parties, and, Subject to Article 8, the transactions contemplated
herein will be abandoned, without further action by any party hereto.



7.3   Effect of Termination. If this Agreement is terminated as provided herein:



  (a)   each party will, upon request, return all documents, work papers and
other material of any other party (and all copies thereof) relating to the
transactions contemplated herein, whether so obtained before or after the
execution hereof, to the party furnishing the same;     (b)   the obligations of
Sections 4.4 (Confidentiality), 4.10 (Public Announcements), 7.4 (Termination
Fee) and 11.3 (Expenses) and Article 9 (Arbitration) will continue to be
applicable; and     (c)   except for the Company’s obligation with respect to
Section 7.4, no party hereto shall have any liability to any other party to this
Agreement except for any willful or intentional breach of, or knowing
misrepresentation made in, this Agreement occurring prior to termination of this
Agreement.





48



--------------------------------------------------------------------------------



 



7.4   Termination Fee. In recognition of the time, efforts and expenses expended
and incurred by Parent with respect to the Company and the opportunity that the
acquisition of the Company presents to Parent, if (i) Parent or Merger
Subsidiary terminates this Agreement pursuant to Section 7.1(d) as a result of a
willful or intentional breach of Section 4.9 or 7.1(g) or (ii) if the Company
terminates this Agreement pursuant Section 7.1(h), then the Company shall
(x) repay the Loans, the Supplemental Advance, and the Legal Advance Funds
within thirty (30) days of such termination, and (y) pay to Parent a termination
fee (the “Termination Fee”) of Two Million Dollars ($2,000,000), upon the
closing of a sale of the Company to a third party that is consummated within
twelve (12) months following such termination of this Agreement. If this
Agreement is terminated for any other reason, the Company shall repay the Loans,
the Supplemental Advance and the Legal Advance Funds upon the earlier of:
(i) one (1) year following the termination of this Agreement or (ii) the closing
of a sale of the Company to a third party. In the event Parent or Merger
Subsidiary terminates this Agreement in accordance with Section 7.1(b) and the
Company has not willfully or intentionally breached this Agreement, Parent shall
loan the Company Five Hundred Thousand Dollars ($500,000) upon such standard
terms and conditions as are mutually agreed to by Parent and the Company. The
Company acknowledges that the provisions of this Section 7.4 are an integral
part of the transactions contemplated by this Agreement and are not a penalty.
In no event will the Company be required to pay more than one Termination Fee.

ARTICLE 8
SURVIVAL AND INDEMNIFICATION



8.1   Survival. The representations and warranties of each party contained in
this Agreement, and the indemnification obligations of the Company and the
Stockholders with respect thereto, will survive the Closing and shall expire
twelve (12) months after the Closing Date. Notwithstanding the preceding
sentence, the representations and warranties contained in Sections 2.19 (Benefit
Plans) and 2.24 (Tax Matters), and the indemnification obligations of the
Company and the Stockholders with respect thereto, shall survive the Closing for
a period of six (6) months after all applicable statutes of limitations with
respect to any claims governing the respective matters set forth therein have
expired. Notwithstanding the foregoing, any representation or warranty that
would otherwise terminate in accordance with this Section 8.1 shall continue to
survive, if a notice of Claim pursuant to this Article 8 shall have been timely
given under Section 8.4 on or prior to such termination date, until the related
claim has been satisfied or otherwise resolved as provided herein. The covenants
set forth in this Agreement shall survive the Closing indefinitely. The right to
indemnification or any other remedy based on representations, warranties,
covenants and obligations in this Agreement will not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant or
obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification or any
other remedy based on such representations, warranties, covenants and
obligations.

49



--------------------------------------------------------------------------------



 



8.2   Indemnification by Stockholders. Subject to Section 8.5, the Stockholders,
jointly and severally, agree to indemnify, defend and hold harmless Parent, its
directors, officers, employees, agents and Affiliates, from and against any and
all Damages asserted against, relating to, imposed upon, suffered or incurred by
Parent, Merger Subsidiary, its officers, directors, employees, agents and
Affiliates, in connection with enforcing their indemnification rights pursuant
to this Section 8.2 by reason of or resulting from (a) any untrue representation
of, or breach of warranty by, the Company in any part of this Agreement, (b) any
non-fulfillment of any covenant, agreement or undertaking of the Company in any
part of this Agreement, (c) any Product Liability Claim or other third party
claim relating to the Company, whether presently in existence or arising
hereafter from or related to any medical procedure performed on or before the
Closing Date which utilized the Product, regardless of whether such Product
Liability Claim or third party claim arises out of or constitutes a breach of
any representation, warranty or covenant in this Agreement, (d) any Liabilities
related to the Interference Requests, regardless of whether such Liabilities
arise out of or constitute a breach of any representation, warranty or covenant
in this Agreement, (e) any Liabilities related to the Musket Litigation,
regardless of whether such Liabilities arise out of or constitute a breach of
any representation, warranty or covenant in this Agreement and (f) any payments
made to Dissenting Stockholders pursuant to the DGCL or the CCC in excess of the
Merger Consideration per share of Company Common Stock or Company Preferred
Stock held by Dissenting Stockholders (each of the above shall be referred to
herein as an “Indemnification Liability”). Notwithstanding the foregoing, if the
Closing does not occur, the indemnification obligations set forth in this
Section 8.2 shall be the obligation of the Company and not the Stockholders.



8.3   Indemnification by Parent. Subject to Section 8.5, Parent and the
Surviving Corporation agree to indemnify, defend and hold harmless each of the
Stockholders, its directors, officers, employees, agents and Affiliates from and
against any and all Damages asserted against, relating to, imposed upon,
suffered or incurred by them in connection with enforcing their indemnification
rights pursuant to this Section 8.3 by reason of or resulting from (a) any
untrue representation of, or breach of warranty by, Parent or Merger Subsidiary
in any part of this Agreement, (b) any non-fulfillment of any covenant,
agreement or undertaking of Parent or Merger Subsidiary in any part of this
Agreement, (c) any liability of the Company or the Surviving Corporation arising
out of the operation of the Company, Surviving Corporation or any Subsidiary or
any of their respective businesses after the Closing Date, (d) any Liabilities
for Taxes of the Company, the Surviving Corporation, any Subsidiary or any
respective predecessor in interest with respect to any tax period or part
thereof beginning after the Closing Date; and (e) any Product Liability Claim or
other third party claim relating to the Company or any Subsidiary, arising from
acts, events, conditions or circumstances existing or occurring after the
Effective Time.



8.4   Claims for Indemnification.



  (a)   Subject to Section 8.1, whenever any claim arises for indemnification
hereunder the party seeking indemnification (the “Indemnified Party”), will
promptly notify in writing the party from whom indemnification is sought (the
“Indemnifying

50



--------------------------------------------------------------------------------



 



Party”) of the claim and, when known, the facts constituting the basis for such
claim; provided, however, that any failure to give such notice will not waive
any rights of the Indemnified Party, except to the extent the rights of the
Indemnifying Party are materially prejudiced. In the event that the Stockholders
are seeking indemnification as the Indemnified Party hereunder, or
indemnification is sought against the Stockholders as an Indemnifying Party
hereunder, then in either such case, the Stockholders’ Representative shall be
entitled to act on behalf of, and receive notice on behalf of, the Stockholders
for any and all purposes stated therein. In the case of any such claim for
indemnification hereunder resulting from or in connection with any claim or
legal proceedings of a third party, other than a claim or legal proceeding
relating to the Interference Requests (a “Third Party Claim”), the notice to the
Indemnifying Party will specify with reasonable specificity, if known, the basis
under which the right to indemnification is being asserted and the amount or an
estimate of the amount of the liability arising therefrom. The Indemnifying
Party shall have the right to dispute and defend all Third Party Claims and
thereafter so defend and pay any adverse final judgment or award or settlement
amount in regard thereto. Such defense shall be controlled by the Indemnifying
Party, and the cost of such defense shall be borne by the Indemnifying Party,
except that the Indemnified Party shall have the right to participate in such
defense at its own expense; provided, however, that the Indemnifying Party must
first acknowledge that the claim is a bona fide indemnification claim under this
Agreement. The Indemnified Party shall cooperate in all reasonable respects in
the investigation, trial and defense of any such claim, including making
personnel, books, and records relevant to the claim available to the
Indemnifying Party, without charge, except for reasonable out-of-pocket
expenses. If the Indemnifying Party fails to take action within thirty (30) days
as set forth above, then the Indemnified Party shall have the right to pay,
compromise or defend any Third Party Claim and to assert the amount of any
payment on the Third Party Claim plus the reasonable expenses of defense or
settlement of the claim. The Indemnified Party shall also have the right and
upon delivery of advance written notice to such effect to the Indemnifying
Party, exercisable in good faith, to take such action as may be reasonably
necessary to avoid a default judgment prior to the assumption of the defense of
the Third Party Claim by the Indemnifying Party, and any reasonable expenses
incurred by Indemnified Party so acting shall be paid by the Indemnifying Party.
Except as otherwise provided herein, the Indemnified Party will not, except at
its own cost and expense, settle or compromise any Third Party Claim for which
it is entitled to indemnification hereunder without the prior written consent of
the Indemnifying Party, which will not be unreasonably withheld. The parties
intend that all indemnification claims be made as promptly as practicable.



  (b)   If the Indemnifying Party is of the opinion that the Indemnified Party
is not entitled to indemnification, or is not entitled to indemnification in the
amount claimed in such notice, the Indemnifying Party will deliver, within ten
(10) business days after the receipt of such notice, a written objection to such
claim which will include, to the extent actually known to the Indemnifying
Party: (i) specifications in reasonable detail of the aspects or details
objected to, and (ii) the

51



--------------------------------------------------------------------------------



 



grounds for such objection. If the Indemnifying Party filed timely written
notice of objection to any claim for indemnification, the validity and amount of
such claim will be determined by arbitration pursuant to Article 9. If timely
notice of objection is not delivered or if a claim by an Indemnified Party is
expressly admitted in writing by an Indemnifying Party or if an arbitration
award is made in favor of an Indemnified Party, the Indemnified Party, as a
non-exclusive remedy, will have the right to set-off the amount of such claim or
award against any amount yet owed, whether due or to become due, by the
Indemnified Party or any subsidiary thereof to any Indemnifying Party by reason
of this Agreement or any agreement or arrangement or contract to be entered into
at the Closing.



  (c)   Parent shall have the right to dispute, defend, control and settle all
claims or legal proceedings relating to the Interference Requests. Neither
Parent nor the Surviving Corporation shall enter into any settlement of any
claims relating to the Interference Requests that would result in a claim for
indemnification hereunder, without the written consent of the Stockholder’s
Representative. The Stockholder’s Representative may withhold his consent for
any amendment, waiver or other alteration to the terms of the Settlement and
License Agreement if such amendment, waiver or other alteration would result in
any Indemnification Liability of the Stockholders hereunder. The Stockholder’s
Representative and the Principal Stockholders shall consent to any amendment,
waiver or other alteration to the terms of the Settlement and License Agreement
if such amendment, waiver or other alteration would not result in any
Indemnification Liability of the Stockholders hereunder. The Principal
Stockholders shall cooperate in all reasonable respects in the investigation,
trial and defense of any such claim relating to the Interference Requests,
including making personnel, books, and records relevant to the claim available
to Parent, without charge, except for reasonable out-of-pocket expenses.    
(d)   The Principal Stockholders shall have the right to dispute, defend,
control and settle all claims or legal proceedings relating to the Musket
Litigation. The Parent and Surviving Corporation shall cooperate in all
reasonable respects in the investigation, trial and defense of any such
litigation.



8.5   Indemnification Limits.



  (a)   Subject to the remainder of this Section 8.5 and except for fraud, the
indemnification provisions set forth in this Article 8 shall be the sole and
exclusive remedy for the Indemnified Party for a breach of any representation,
warranty or covenant by the Indemnifying Party and shall be in lieu of any
rights the Indemnified Party may have under law or in equity with respect to any
such breaches or otherwise. Except for claims based on fraud or claims under
Section 8.2(d), the maximum aggregate liability of all Stockholders under
Section 8.2 shall be limited to fifty percent (50%) of the Merger Consideration
actually paid to the Stockholders (the “Maximum Amount”). Parent and the
Stockholders shall each be responsible for one-half of any Damages resulting
from Section 8.2(d) in excess of the Five Hundred Thousand Dollars ($500,000),
which initial amount

52



--------------------------------------------------------------------------------



 



shall be the obligation of Parent and Surviving Corporation; provided however,
in no event shall the maximum aggregate liability of all Stockholders under
Section 8.2(d), exceed Five Million Dollars ($5,000,000) (the “Maximum
Interference Liability”). If Parent receives any damages or amounts in
settlement from Conceptus as a result of the Interference Requests, Parent and
the Stockholders shall share equally in such damages or amounts received in
settlement. Any claim for indemnification pursuant to Section 8.2(d) must be
made by the end of the Contingent Period. If any such claim is not made by the
end of the Contingent Period, the Stockholders shall not have any further
liability under Section 8.2(d). If Parent receives any damages or amounts in
settlement as a result of the Musket Litigation, the Stockholders shall be
entitled to all such damages or amounts received in settlement. The maximum
liability of each particular Stockholder, including the Principal Stockholders,
as an Indemnifying Party under Section 8.2 shall be limited to such
Stockholder’s interest in the Escrow Fund and the Contingent Merger
Consideration, if any; provided that no Stockholder shall be required to refund
to Parent any Merger Consideration that has been previously distributed to such
Stockholder. Except for claims based on fraud or related to the Parent’s failure
to pay the Merger Consideration under Sections 1.8 and 1.9, the maximum
aggregate liability of Parent and the Surviving Corporation under Section 8.3
shall be limited to an amount equal to fifty percent (50%) of the Merger
Consideration.



  (b)   Except as expressly provided otherwise herein, and subject to the
provisions of Section 8.4, neither the Stockholders nor the Parent, as the case
may be, will be entitled to indemnification for any Damages under this Article 8
unless the aggregate of all Damages is more than One Hundred Thousand Dollars
($100,000) (the “Basket Amount”), other than (i) Damages under clauses (e) and
(f) of Section 8.2, which shall not be subject to the Basket Amount,
(ii) Damages resulting from Parent’s failure to pay the Merger Consideration
under Sections 1.8 and 1.9, which shall not be subject to the Basket Amount, and
(iii) Damages arising solely under clause (d) of Section 8.2 which shall be
subject to a Five Hundred Thousand ($500,000) deductible. When the aggregate
amount of all Damages subject to the Basket Amount equals or exceeds the Basket
Amount, the Parent or the Stockholders, as the case may be, will be entitled to
full indemnification of all claims, including the One Hundred Thousand Dollars
($100,000) that amounted to the Basket Amount. The parties hereto agree that the
Basket Amount is not a deductible amount and that the Basket Amount will not be
deemed to be a definition of “material” for any purpose in this Agreement. In no
event will any Damages resulting from matters disclosed on any update to the
Disclosure Schedule delivered pursuant to Section 4.8 be applied to the Basket
Amount, unless there exists a material misstatement or omission on such update
to the Disclosure Schedule that when read together with Section 2 results in a
breach of a representation or warranty in this Agreement.     (c)   The parties
shall make appropriate adjustments for any insurance benefits actually received
by the Indemnified Party in determining Damages for purposes of this Article 8.

53



--------------------------------------------------------------------------------



 



8.6   Right of Set-Off. Parent shall be entitled to set-off against any amounts
otherwise payable by Parent to the Stockholders under this Agreement (including
without limitation the Contingent Merger Consideration) any amounts to which
Parent is entitled pursuant to a claim for indemnification by Parent under this
Article 8 (collectively, the “Set-Off Amounts”); provided, however, that Parent
deposits any such Set-Off Amounts in an escrow account to be held by the Escrow
Agent pending resolution of any such claim. Neither the exercise of, nor the
failure to exercise, such right of set-off will constitute an election of
remedies or limit Parent in any manner in the enforcement of any other remedies
that may be available to it.



8.7   Escrow Funds. The Escrow Funds and the Additional Escrow Funds, if any,
will be held in an interest-bearing escrow account as established pursuant to
the Escrow Agreement for the purpose of satisfying claims by an Indemnified
Party for indemnification under this Article 8 and will be released to an
Indemnified Party only in accordance with the terms of the Escrow Agreement.
Subject to, and in accordance with, the terms and conditions set forth in the
Escrow Agreement, the Escrow Agent shall deliver or cause to be delivered to the
Stockholders the balance, if any, of the Escrow Funds and the Additional Escrow
Funds.



8.8   Expenses of Stockholders’ Representative. The reasonable out-of-pocket
costs and expenses of the Stockholders’ Representative incurred on the
Stockholders’ behalf in connection with this Agreement or the Escrow Agreement
(including legal and other fees incurred in connection with the defense of
claims under Article 8) shall be paid out of the Escrow Funds; provided,
however, that in the event the Escrow Funds are insufficient or have been
released pursuant to the terms of the Escrow Agreement, such costs and expenses
shall be paid out of the Contingent Merger Consideration, if any.

ARTICLE 9
ARBITRATION



9.1   Dispute. Except for any controversy, claim or dispute arising out of the
failure by any party to this Agreement to consummate the Merger and the
transactions contemplated by this Agreement and subject to the last sentence of
this Section 9.1, any controversy, claim or dispute of whatever nature arising
between the parties under this Agreement or in connection with the transactions
contemplated hereunder, including those arising out of or relating to the
breach, termination, enforceability, scope or validity hereof, whether such
claim existed prior to or arises on or after the Effective Time (a “Dispute”),
shall be resolved by mediation or, failing mediation, by binding arbitration.
The agreement to mediate and arbitrate contained in this Article 9 shall
continue in full force and effect despite the expiration, rescission or
termination of this Agreement. Notwithstanding the foregoing, prior to Closing
either party may seek injunctive relief with respect to any controversy or claim
arising out of or relating to any provision of this Agreement in any court of
competent jurisdiction.



9.2   Mediation. No party shall commence an arbitration proceeding pursuant to
the provisions set forth below unless such party shall first give a written
notice (a “Dispute Notice”) to the other parties setting forth the nature of the
Dispute. The parties shall

54



--------------------------------------------------------------------------------



 



    attempt in good faith to resolve the Dispute by mediation under the CPR
Institute for Dispute Resolution (“CPR”) Model Mediation Procedure for Business
Disputes (the “CPR Procedure”) in effect at the time of the Dispute. If the
parties cannot agree on the selection of a mediator within twenty (20) days
after receipt of the Dispute Notice, the mediator will be selected in accordance
with the CPR Procedure.   9.3   Arbitration.



  (a)   If the Dispute has not been resolved by mediation as provided in
Sections 9.1 and 9.2 within sixty (60) days after receipt of the Dispute Notice
or such greater period as the parties may agree upon in writing, or if a party
fails to participate in a mediation, then the Dispute shall be determined by
binding arbitration in Minneapolis, Minnesota. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) in effect on the date on which the Dispute
Notice is sent, subject to any modifications contained in this Agreement. The
Dispute shall be determined by one (1) arbitrator, except that if the Dispute
involves an amount in excess of One Million Dollars ($1,000,000), exclusive of
interest and costs, three (3) arbitrators shall be appointed. Persons eligible
to serve as arbitrators shall be members of the AAA Large, Complex Case Panel or
a CPR Panel of Distinguished Neutrals, or persons who have professional
credentials similar to those persons listed on such AAA or CPR panels. The award
shall be in writing and include the findings of fact and conclusions of law upon
which it is based.     (b)   The arbitration shall be governed by the
substantive laws of the State of Minnesota, without regard to conflicts-of-law
rules, and by the arbitration law of the Federal Arbitration Act (Title 9, U.S.
Code). Judgment upon the award rendered may be entered in any court having
jurisdiction.     (c)   Except as otherwise required by law, the parties and the
arbitrator(s) agree to keep confidential and not disclose to third parties any
information or documents obtained in connection with the arbitration process,
including the resolution of the Dispute. If a party fails to proceed with
arbitration as provided in this Agreement, or unsuccessfully seeks to stay the
arbitration, or fails to comply with the arbitration award, or is unsuccessful
in vacating or modifying the award pursuant to a petition or application for
judicial review, the other party or parties, as applicable, shall be entitled to
be awarded costs, including reasonable attorneys’ fees, paid or incurred in
successfully compelling such arbitration or defending against the attempt to
stay, vacate or modify such arbitration award and/or successfully defending or
enforcing the award.

ARTICLE 10
DEFINITIONS



10.1   Definitions. The following terms, as used herein, have the following
meanings:

55



--------------------------------------------------------------------------------



 



  (a)   “Affiliate” means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under direct or indirect common
control with such other Person, through the ownership of all or part of any
Person, or (ii) any Person who may be deemed to be an “affiliate” under Rule 145
of the Securities Act of 1933, as amended.     (b)   “Applicable Law” means,
with respect to any Person, any domestic or foreign, federal, state or local
common law, case law or ruling, statute, law, ordinance, rule, administrative
interpretation, regulation, code, order, writ, injunction, directive, judgment,
decree or other requirement of any Governmental Authority (including any
Environmental, Safety and Health Laws) applicable to such Person or any of its
Affiliates or Plan Affiliates or any of their respective properties, assets,
officers, directors, employees, consultants or agents (in connection with such
officer’s, director’s, employee’s, consultant’s or agent’s activities on behalf
of such Person or any of its Affiliates or Plan Affiliates).     (c)  
“Acquisition Proposal” shall mean any inquiry, offer or proposal, or any
indication of interest in making any offer or proposal, relating to (i) a
possible transaction or series of related transactions pursuant to which any
Person acquires 25% or more of the outstanding shares of the Company’s capital
stock, including without limitation a tender offer or an exchange offer which,
if consummated, would result in any Person acquiring 25% or more of the
outstanding shares of the Company’s capital stock, (ii) a possible merger or
other business combination involving the Company pursuant to which any Person
acquires securities representing 25% or more of the aggregate voting power of
all outstanding securities of the company surviving the merger or business
combination, or (iii) any other transaction pursuant to which any Person might
acquire control of assets (including for this purpose the outstanding equity
securities of any Company Subsidiary) of the Company having a fair market value
equal to 25% or more of the fair value of all of the consolidated assets of the
Company immediately prior to such a transaction; provided, however, that the
term “Acquisition Proposal” shall not include the Merger and the other
transactions contemplated by this Agreement.     (d)   “Alternative
Stockholder’s Representative” shall have the meaning set forth in Section 11.13.
    (e)   “Benefit Plan” means all Pension Plans, Welfare Plans and Compensation
Plans.     (f)   “Bridge Loans” means the in the loans to the Company in the
amounts and from the Persons set forth on Schedule 1.8(b) hereto.     (g)  
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Minneapolis, Minnesota are authorized or required by law to
close.     (h)   “Certificates” shall have the meaning set forth in
Section 1.12(a).

56



--------------------------------------------------------------------------------



 



  (i)   “Clinical Trial” shall have the meaning set forth in Section 1.9(a).    
(j)   “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, as set forth in Section 4980B of the Code, part 6 of Title I of
ERISA and applicable regulations issued thereunder.     (k)   “Code” means the
Internal Revenue Code of 1986, as amended, and the regulations or other binding
pronouncements promulgated thereunder.     (l)   “Company Capital Stock” means
Company Common Stock and Company Preferred Stock.     (m)   “Company Common
Stock” means the common stock, $0.001 par value, of the Company.     (n)  
“Company Preferred Stock” means the Series A Convertible Preferred Stock, $0.001
par value, of the Company.     (o)   “Company Securities” shall have the meaning
set forth in Section 2.4.     (p)   “Company Stock Option” means an option to
purchase a share of the Company’s Common Stock granted pursuant to the Company
Stock Option Plans.     (q)   “Company Stock Option Plans” means the Company’s
2004 Stock Plan.     (r)   “Company Warrant” means the warrants to purchase
Series A Convertible Preferred Stock of the Company.     (s)   “Company’s
Knowledge” means the actual knowledge of the Company’s officers and directors,
and such knowledge as such Persons would have obtained upon the exercise of
reasonable diligence.     (t)   “Compensation Plan” means any material benefit
or arrangement that is not either a Pension Plan or a Welfare Plan, including,
without limitation, (i) each employment or consulting agreement, (ii) each
arrangement providing for insurance coverage or workers’ compensation benefits,
(iii) each bonus, incentive bonus or deferred bonus arrangement, (iv) each
arrangement providing termination allowance, severance or similar benefits,
(v) each equity compensation plan, (vi) each current or deferred compensation
agreement, arrangement or policy, (vii) each compensation policy and practice
maintained by the Company or any ERISA Affiliate of the Company covering the
employees, former employees, directors and former directors of the Company and
the beneficiaries of any of them, and (viii) each agreement, arrangement or plan
that provides for the payment of compensation to any person who provides
services to the Company and who is not an employee, former employee, director or
former director of the Company.     (u)   “Conceptus” means Conceptus, Inc., a
Delaware corporation.

57



--------------------------------------------------------------------------------



 



  (v)   “Contingent Calculation” shall have the meaning set forth in
Section 1.9(e).     (w)   “Contingent Merger Consideration” shall have the
meaning set forth in Section 1.9.     (x)   “Contingent Period” shall have the
meaning set forth in Section 1.9(d).     (y)   “Contracts” means all contracts,
agreements, options, leases, licenses, sales and accepted purchase orders,
commitments and other instruments of any kind, whether written or oral, to which
the Company is a party on the Closing Date, including the Scheduled Contracts.  
  (z)   “Damages” means all demands, claims, actions or causes of action,
assessments, losses, damages, costs, expenses, Liabilities, judgments, awards,
fines, sanctions, penalties, charges and amounts paid in settlement, without
giving effect to any qualifications as to materiality of Material Adverse Effect
contained in any representation or warranty contained herein, including, but not
limited to, (i) interest on cash disbursements in respect of any of the
foregoing at the “prime rate” as published in The Wall Street Journal, from time
to time from the date each such cash disbursement is made until the Person
incurring the same shall have been indemnified in respect thereof, and
(ii) reasonable costs, fees and expenses of attorneys, accountants, bankers and
other agents of the Person incurring such expenses. For purposes of calculating
Damages, the value of the royalties due to the Company from Conceptus under the
Settlement and License Agreement shall be deemed to be Three Million Five
Hundred Thousand Dollars ($3,500,000).     (aa)   “Dissenting Shares” shall have
the meaning set forth in Section 1.11.     (bb)   “Dissenting Stockholders”
shall have the meaning set forth in Section 1.11.     (cc)   “Environmental,
Safety and Health Laws” means all Applicable Laws in any way relating to
Environmentally Regulated Materials, or the environment, including, without
limitation, the Safe Drinking Water and Toxic Enforcement Act (“Proposition
65”), the Federal Resource Conservation and Recovery Act (“RCRA”), the Federal
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”),
the Federal Clean Air Act, the Federal Water Pollution Control Act, the Federal
Safe Drinking Water Act, the Federal Toxic Substances Control Act (“TSCA”), the
Federal National Environmental Policy Act, the Federal Insecticide Fungicide and
Rodenticide Act, the Federal Emergency Planning and Community Right to Know Act,
the Federal Hazard Communication Act, the Federal Occupational Safety and Health
Act, any requirements promulgated pursuant to these laws, amendments, or
restatements, all as amended to date.     (dd)   “Environmental Liabilities”
means all Liabilities of a Person (whether such Liabilities are owed by such
Person to Governmental Authorities, third parties, or

58



--------------------------------------------------------------------------------



 



     otherwise) whether currently in existence or arising hereafter which arise
under any Environmental, Safety or Health Laws.     (ee)   “Environmentally
Regulated Material” means any element, compound, waste, pollutant, contaminant,
substance, material or any mixture thereof that has been defined or designated
as a “hazardous waste”, “hazardous substance”, “toxic”, “explosive”,
“corrosive”, “flammable”, “infectious”, “radioactive”, “carcinogenic”,
“mutagenic”, or otherwise a danger to human health or the environment, including
without limitation gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenols (PCBs), and friable asbestos, but excluding office and
janitorial supplies properly and safely maintained.     (ff)   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended.     (gg)   “ERISA
Affiliate” means any “person,” within the meaning of Section 7701(a)(1) of the
Code, that together with the Company or any Subsidiary is considered a single
employer pursuant to Section 414(b), (c), (m) or (o) of the Code or Section 3(5)
or 4001(b)(1) of ERISA.     (hh)   “Escrow Agent” shall have the meaning set
forth in Section 1.12(a).     (ii)   “Escrow Agreement” means the agreement, in
substantially the form attached hereto as Exhibit E, to be entered into by and
among Parent, the Stockholders’ Representative and the Escrow Agent, pursuant to
which a portion of the Initial Merger Consideration will be held in escrow in
accordance with Section 1.8.     (jj)   “Escrow Funds” shall have the meaning
set forth in Section 1.8(b).     (kk)   “FDA” means the United States Food and
Drug Administration.     (ll)   “Final Contingent Payment” shall have the
meaning set forth in Section 1.9(d).     (mm)   “First Loan” shall have the
meaning set forth in the Recitals.     (nn)   “First Milestone” shall have the
meaning set forth in Section 1.9(a).     (oo)   “GAAP” means generally accepted
accounting principles in the United States.     (pp)   “Governmental Authority”
means any foreign, domestic, federal, territorial, state or local governmental
authority, quasi-governmental authority, instrumentality, court, government or
self-regulatory organization, commission, tribunal or organization or any
regulatory, administrative or other agency, or any political or other
subdivision, department or branch of any of the foregoing.     (qq)   “Group
Health Plan” means any group health plan, as defined in Section 5000(b)(1) of
the Code.

59



--------------------------------------------------------------------------------



 



  (rr)   “HIPAA Privacy Regulations” means the regulations (Title 45, Parts 160
and 164, of the Code of Federal Regulations) issued by the U.S. Department of
Health and Human Services pursuant to the Health Insurance Portability and
Accountability Act of 1996.     (ss)   “HSR Act” means the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended.     (tt)   “IRS” means the
Internal Revenue Service.     (uu)   “Initial Merger Consideration” shall have
the meaning set forth in Section 1.8(b).     (vv)   “Initial Payment” shall have
the meaning set forth in Section 1.8(b).     (ww)   “Intellectual Property”
shall mean all rights in patents, patent applications, trademarks (whether
registered or not), trademark applications, service mark registrations and
service mark applications, trade names, trade dress, logos, slogans, tag lines,
uniform resource locators, Internet domain names, Internet domain name
applications, corporate names, copyright applications, registered copyrighted
works and commercially significant unregistered copyrightable works (including
proprietary software, books, written materials, prerecorded video or audio
tapes, and other copyrightable works), technology, software, trade secrets,
know-how, technical documentation, specifications, data, designs and other
intellectual property and proprietary rights, other than off-the-shelf computer
programs, that is used in or necessary to the conduct of the business of the
Company as currently conducted.     (xx)   “Interference Requests” shall mean
the pending requests by Conceptus for an interference to be declared, for the
subject matter of the count(s) proposed by Conceptus, between (a) Conceptus
Application No. 10/600,298 and Ovion Application No. 08/770,123, (b) Conceptus
Application No. 10/641,333 and Ovion Patent No. 6,432,116, and (c) Conceptus
Application No. 10/779,541 and Ovion Application No. 10/272,840.     (yy)  
“Legal Advance Funds” shall have the meaning set forth in Section 4.12.    
(zz)   “Liability” or “Liabilities” means any liabilities, obligations or claims
of any kind whatsoever whether absolute, accrued or un-accrued, fixed or
contingent, matured or un-matured, asserted or unasserted, known or unknown,
direct or indirect, contingent or otherwise and whether due or to become due,
including without limitation any foreign or domestic tax liabilities or deferred
tax liabilities incurred in respect of or measured by the Company’s income, or
any other debts, liabilities or obligations relating to or arising out of any
act, omission, transaction, circumstance, sale of goods or services, state of
facts or other condition which occurred or existed on or before the date hereof,
whether or not known, due or payable, whether or not the same is required to be
accrued on the financial statements or is disclosed on the Disclosure Schedule.

60



--------------------------------------------------------------------------------



 



  (aaa)   “Lien” means, with respect to any asset, any mortgage, title defect or
objection, lien, pledge, charge, security interest, hypothecation, restriction,
encumbrance, adverse claim or charge of any kind in respect of such asset.    
(bbb)   “Loans” shall have the meaning set forth in Section 1.8(a).     (ccc)  
“Material Adverse Effect” means, with respect to the Company or Parent, in
either case as applicable, an individual or cumulative adverse change in or
effect on the business, customers, customer relations, operations, properties,
working capital condition (financial or otherwise), assets, properties,
liabilities or prospects (financial or otherwise) of such party which (i) is
reasonably expected to be materially adverse to the business, properties,
working capital condition (financial or otherwise), assets, liabilities or
prospects (financial or otherwise) of such party; or (ii) would prevent such
party from consummating the transactions contemplated hereby, other than as a
result of (A) changes, conditions or events that are generally applicable to the
industry in which the Company, Parent or the Merger Subsidiary, as applicable,
operates or the U.S. economy in general, or acts of war, armed hostilities or
terrorism, or (B) changes in Applicable Law or U.S. GAAP or interpretations
thereof.     (ddd)   “Maximum Interference Liability” shall have the meaning set
forth in Section 8.5.     (eee)   “Merger Consideration” means the aggregate
consideration that becomes payable to the Stockholders under this Agreement,
including the Initial Merger Consideration and the Contingent Merger
Consideration.     (fff)   “Merger Subsidiary Common Stock” shall have the
meaning set forth in Section 1.10(d).     (ggg)   “Milestones” shall have the
meaning set forth in Section 1.9(d).     (hhh)   “Musket Litigation” means any
litigation by Musket Research Associates, Inc. against the Company or any of its
officers, directors, employees or agents relating to the causes of action
alleged in that certain complaint filed on or about March 7, 2005 in the United
States District Court for the District of Massachusetts.     (iii)   “Net
Initial Merger Consideration” shall have the meaning set forth in Section
1.8(b).     (jjj)   “Net Sales” means Parent’s properly recognized consolidated
aggregate net sales of the Products during the Contingent Period, calculated in
accordance with GAAP consistently applied by Parent in accordance with its
audited revenue recognition policies. Whenever a Product is sold as part of a
Bundled Product, the “Net Sales” for the Product resulting from such sale of
such Bundled Product shall be the product of (X) the net revenues reported by
Parent or its Affiliate, whichever is applicable, for such Bundled Product
multiplied by (Y) a fraction, the numerator of which is the per unit average
selling price of such Product and

61



--------------------------------------------------------------------------------



 



      the denominator of which is the sum of the aggregate per unit average
selling prices of all products, including the Product, included in such Bundled
Product.     (kkk)   “Payment Agent” shall have the meaning set forth in
Section 1.12(a).     (lll)   “Payment Agreement” shall have the meaning set
forth in Section 1.12(a).     (mmm)   “Pension Plan” means an “employee pension
benefit plan” as such term is defined in Section 3(2) of ERISA.     (nnn)  
“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges
or claims the payment of which is not yet due, or for Taxes the validity of
which are being contested in good faith by appropriate proceedings and which are
described on Schedule 2.24; (ii) statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and other similar Persons and
other Liens imposed by Applicable Law incurred in the ordinary course of
business for sums not yet delinquent or being contested in good faith;
(iii) Liens relating to deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or to secure the performance of leases, trade contracts or other
similar agreements; (iv) Liens and Encumbrances specifically identified in the
Latest Balance Sheet; (v) Liens securing executory obligations under any lease
that constitutes an “operating lease” under GAAP; and (vi) other Liens set forth
on the Disclosure Schedule; provided, however, that, with respect to each of
clauses (i) through (v), to the extent that any such Lien on any of the
Company’s or its Subsidiaries’ assets arose prior to the date of the Latest
Balance Sheet and relates to, or secures the payment of, a Liability that is
required to be accrued for under GAAP, such Lien shall not be a Permitted Lien
unless all such Liabilities have been fully accrued or otherwise reflected on
the Latest Balance Sheet. Notwithstanding the foregoing, no Lien arising under
the Code or ERISA with respect to the operation, termination, restoration or
funding of any Benefit Plan sponsored by, maintained by or contributed to by the
Company or any of its ERISA Affiliates or arising in connection with any excise
tax or penalty tax with respect to such Benefit Plan shall be a Permitted Lien.
    (ooo)   “Person” means an individual, corporation, partnership, limited
liability company, association, trust, estate or other entity or organization,
including a Governmental Authority.     (ppp)   “Plan Affiliate” means, with
respect to any Person, any Benefit Plan sponsored by, maintained by or
contributed to by such Person, and with respect to any Benefit Plan, any Person
sponsoring, maintaining or contributing to such plan or arrangement.     (qqq)  
“PMA-Approval Date” shall have the meaning set forth in Section 1.9(c).    
(rrr)   “Product” or “Products” means (a) the Company’s fallopian tube occlusion
device, including the delivery device, and (b) any products developed, modified

62



--------------------------------------------------------------------------------



 



     or derived directly therefrom for occluding the fallopian tubes that are
covered by any valid claim in any patents listed in Section 2.21 of the
Disclosure Schedule, any valid claim in any patent issuing from any patent
application listed in Section 2.21 of the Disclosure Schedule or any valid claim
in any issued patent claiming priority to any of the foregoing, including any
valid claim issuing in any divisional, continuation, reissue or reexamination
thereof. For the purposes of this definition, a valid claim shall mean a claim
in any unexpired patent which has not been held invalid or unenforceable by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time period allowed for appeal, or which
has not been admitted to be invalid through reissue, reexamination or
disclaimer.     (sss)   “Properties” means any real property owned or leased by
or to the Company or a Subsidiary.     (ttt)   “Purchase Price Adjustment” shall
have the meaning set forth in Section 1.8(c).     (uuu)   “Scheduled Contracts”
shall have the meaning set forth in Section 2.18.     (vvv)   “Securities Act”
means the Securities Act of 1933, as amended.     (www)   “Second Loan” shall
have the meaning set forth in the Recitals.     (xxx)   “Second Milestone” shall
have the meaning set forth in Section 1.9(b).     (yyy)   “Section 409A Benefit
Plan” shall have the meaning set forth in Section 2.19(o).     (zzz)   “Set-Off
Amounts” shall have the meaning set forth in Section 8.6.     (aaaa)  
“Settlement and License Agreement” means the Settlement and License Agreement,
effective November 4, 2003, by and among, the Company, Conceptus and the
Principal Stockholders.     (bbbb)   “Stockholders” means the Persons who hold
of record immediately prior to the Effective Time shares of Company Common Stock
or Company Preferred Stock or holders of Company Options or Company Warrants who
do not exercise such options or warrants prior to the effective time pursuant to
Section 1.10(b).     (cccc)   “Stockholder Expenses” mean expenses to be borne
by the Stockholders pursuant to Section 11.3 or otherwise as authorized and
approved by the Stockholders’ Representative.     (dddd)   “Stockholders’
Representative” has the meaning set forth in Section 11.13.     (eeee)  
“Superior Proposal” means either (a) an unsolicited, bona fide written
Acquisition Proposal for all of the outstanding shares of the capital stock or
all of the voting power of the Company which (x) the Company’s Board of
Directors determines in good faith to be more favorable to the Stockholders than
the

63



--------------------------------------------------------------------------------



 



      Merger, after consultation with the Company’s legal advisors that the
value of the consideration provided for in such proposal is superior to the
value of the consideration provided for in the Merger, taking into account all
the terms and conditions of the Acquisition Proposal and this Agreement deemed
relevant by the Company’s Board of Directors, (y) for which financing is not
required, and (z) which is reasonably likely to be consummated, within a period
of time not materially longer in duration that the period of time reasonably
believed to be necessary to consummate the Merger, on the terms set forth,
taking into account all legal, financial, regulatory and other aspects of such
Acquisition Proposal including the Termination Fee, or (b) the receipt by the
Company from Conceptus of an executed definitive agreement substantially similar
to this Agreement (with the only deviation in terms and conditions those allowed
for under Section 5.1(b)(iii) of the Settlement and License Agreement and except
that Conceptus would be the “Parent” and a subsidiary of Conceptus would be the
“Merger Subsidiary”) pursuant to the valid and timely exercise by Conceptus of
the Third Party Right.     (ffff)   “Supplemental Advance” shall have the
meaning set forth in Section 4.12.     (gggg)   “Surviving Corporation Common
Stock” shall have the meaning set forth in Section 1.10(d).     (hhhh)   “Tax”
or “Taxes” means all taxes imposed of any nature including federal, state, local
or foreign net income tax, alternative or add-on minimum tax, profits or excess
profits tax, franchise tax, gross income, adjusted gross income or gross
receipts tax, employment related tax (including employee withholding or employer
payroll tax, FICA or FUTA), real or personal property tax or ad valorem tax,
sales or use tax, excise tax, stamp tax or duty, any withholding or back up
withholding tax, value added tax, severance tax, prohibited transaction tax,
premiums tax, environmental tax, intangibles tax or occupation tax, together
with any interest or any penalty, addition to tax or additional amount imposed
by any Governmental Authority (domestic or foreign) responsible for the
imposition of any such tax, including, without limitation, any penalties for
failing to report any “reportable transactions” required by Section 6011 of the
Code. The term Tax shall also include any Liability of the Company or the
Subsidiaries for the Taxes of any other Person under U.S. Treasury Regulations
Section 1.1502-6 (or similar provisions of state, local or foreign law), as a
transferee or successor by contract or otherwise.     (iiii)   “Tax Return”
means all returns, declarations, reports, estimates, forms, information returns,
schedules, notices and statements or other document or information required to
be filed with or submitted to any Governmental Authority in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation, or enforcement of or compliance with
any legal requirement relating to any Tax.

64



--------------------------------------------------------------------------------



 



  (jjjj)   “Termination Date” shall mean the date that is ninety (90) days from
the date of this Agreement.     (kkkk)   “Termination Fee” shall have the
meaning set forth in Section 7.4.     (llll)   “Third Loan” shall have the
meaning set forth in Section 1.8(a).     (mmmm)   “Third Milestone” shall have
the meaning set forth in Section 1.9(c).     (nnnn)   “Third Party Right” means
any right of first refusal that may be held by Conceptus pursuant to Section 5.1
of the Settlement and License Agreement.     (oooo)   “Transaction Expenses”
means all fees and expenses accrued after the date of the Letter of Intent by or
on behalf of the Company in connection with the Merger payable to a third party
including, without limitation, all legal, accounting, financial advisory,
investment banking, consulting and all other fees and expenses of third parties
incurred in connection with the negotiation and preparation of this Agreement
and the transactions contemplated hereby.     (pppp)   “U.S. Government” means
the United States Government, including any agencies, commissions, branches,
instrumentalities and departments thereof.     (qqqq)   “Welfare Plan” means an
“employee welfare benefit plan” as such term is defined in Section 3(1) of ERISA
(including without limitation a plan excluded from coverage by Section 4 of
ERISA).

ARTICLE 11
MISCELLANEOUS



11.1   Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) if personally delivered,
when so delivered, (b) if mailed, two (2) Business Days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (c) if given by
facsimile, once such notice or other communication is transmitted to the
facsimile number specified below and electronic confirmation is received;
provided, however, that such notice or other communication is promptly
thereafter mailed in accordance with the provisions of clause (b) above, or
(d) if sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the day following being so sent:       If
to the Company prior to Closing:

         

  To:   Ovion Inc.

      1900 O’Farrell Street, Suite 210

      San Mateo, California 94403

      Attn: Jeffrey Callister with a copy to W. Steven Tremulis

      Fax: (650) 212-4407

65



--------------------------------------------------------------------------------



 



                      With a copy to:
 
           

          Wilson Sonsini Goodrich & Rosati, P.C.

          650 Page Mill Road

          Palo Alto, CA 94304-1050

          Attn: J. Casey McGlynn and Philip H. Oettinger

          Fax: (650) 493-6811
 
                If to the Company after Closing or to the Parent or Merger
Subsidiary:
 
           

      To:   American Medical Systems, Inc.

          10700 Bren Road West

          Minnetonka, Minnesota 55343

          Attn: Chief Executive Officer

          Fax: (612) 930-6695
 
                    With a copy to:
 
           

          Oppenheimer Wolff & Donnelly LLP

          3300 Plaza VII

          45 South Seventh Street

          Minneapolis, Minnesota 55402

          Attn: Thomas A. Letscher, Esq.

          Fax: (612) 607-7100
 
                If to the Stockholders’ Representative:
 
           

      To:   Jeffrey Callister

          C/o J. Casey McGlynn

          Wilson Sonsini Goodrich & Rosati, P.C.

          650 Page Mill Road

          Palo Alto, CA 94304-1050

          Fax: (650) 493-6811

     Any party may give any notice, request, demand, claim or other
communication hereunder using any other means (including ordinary mail or
electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended. Any party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.



11.2   Amendments; No Waivers.



  (a)   Subject to Applicable Law, any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective.

66



--------------------------------------------------------------------------------



 



  (b)   No waiver by a party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.



11.3   Expenses. Except as otherwise provided herein, all costs, fees and
expenses incurred in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement and in closing and carrying out the
transactions contemplated hereby shall be paid by the party incurring such cost
or expense. This Section 11.3 shall survive the termination of this Agreement.



11.4   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of each
other party.



11.5   Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of Minnesota
(regardless of the laws that might otherwise govern under applicable principles
of conflicts of law).



11.6   Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts and the signatures delivered by facsimile, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other
parties hereto.



11.7   Entire Agreement. This Agreement (including the Disclosure Schedule, all
Exhibits and Schedules and all other agreements referred to herein or therein
which are hereby incorporated by reference and the other agreements executed
simultaneously herewith) constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement, including, without limitation,
the Letter of Intent. Neither this Agreement nor any provision hereof is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.



11.8   Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof. All
references to an Article or Section include all subparts thereof.

67



--------------------------------------------------------------------------------



 



11.9   Severability. If any provision of this Agreement, or the application
thereof to any Person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect only if, after excluding the
portion deemed to be unenforceable, the remaining terms shall provide for the
consummation of the transactions contemplated hereby in substantially the same
manner as originally set forth at the later of the date this Agreement was
executed or last amended.



11.10   Construction. The parties hereto intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) that the party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty or covenant.



11.11   Cumulative Remedies. Except as otherwise provided herein, the rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.



11.12   Third Party Beneficiaries. No provision of this Agreement shall create
any third party beneficiary rights in any Person, including any employee of
Parent or Merger Subsidiary or employee or former employee of the Company or any
Affiliate thereof (including any beneficiary or dependent thereof).



11.13   Appointment of Stockholders’ Representative; Enforcement of Rights,
Benefits and Remedies.



  (a)   By adopting this Agreement, the Stockholders hereby irrevocably
constitute and appoint Jeffrey P. Callister as the Stockholders’ Representative,
and W. Stephen Tremulis as the Alternative Stockholders’ Representative,
effective as of the Effective Time, for the purpose of performing and
consummating the transactions contemplated by this Agreement and the Escrow
Agreement. The appointment of such Stockholders’ Representative is coupled with
an interest and all authority hereby conferred shall be irrevocable and such
Stockholders’ Representative is hereby authorized and directed to perform and
consummate all of the transactions contemplated by this Agreement. Not by way of
limiting the authority of the Stockholders’ Representative, each and all of the
Stockholders, by their adoption of this Agreement, for themselves and their
respective heirs, executors, administrators, successors and assigns hereby
authorize the Stockholders’ Representative to:



  (i)   effect any amendment to this Agreement or the Escrow Agreement which the
Stockholders’ Representative deems necessary or desirable,

68



--------------------------------------------------------------------------------



 



  (ii)   execute and deliver on their behalf all documents and instruments which
may be executed and delivered pursuant to this Agreement or the Escrow
Agreement, except that all stock powers and letters of transmittal with respect
to the transfer of the Company Common Stock or Company Preferred Stock shall be
personally executed by the Stockholders,     (iii)   make and receive notices
and other communications pursuant to this Agreement or the Escrow Agreement and
service of process in any legal action or other proceeding arising out of or
related to this Agreement or the Escrow Agreement or any of the transactions
hereunder,     (iv)   settle any dispute, claim, action, suit or proceeding
arising out of or related to this Agreement or the Escrow Agreement or any of
the transactions hereunder, including, without limitation, the calculation of
the Merger Consideration or the defense, settlement or compromise of any claim,
action or proceeding for which Parent or Merger Subsidiary may be entitled to
indemnification,     (v)   receive and distribute the Initial Merger
Consideration and Contingent Merger Consideration,     (vi)   appoint or provide
for successor agents, and     (vii)   pay expenses incurred or which may be
incurred by or on behalf of the Stockholders (and to be reimbursed by the
Stockholders for their pro rata share of such expenses out of the sums held by
the Escrow Agent pursuant to the Escrow Agreement) in connection with this
Agreement and the Escrow Agreement.

In the event of the death or disability of the Stockholders’ Representative, the
Alternative Stockholders’ Representative shall automatically become the
Stockholders’ Representative and, in the event of the death or disability of
such person, a majority of the remaining Stockholders shall promptly appoint a
replacement. No person serving as the Stockholders’ Representative under this
Agreement shall have any personal liability to any Stockholder or its permitted
assigns with respect to any action taken, suffered or omitted by him hereunder
as a Stockholders’ Representative while acting in good faith and in the absence
of gross negligence or willful misconduct, and any act done, suffered or omitted
pursuant to the advice of counsel shall be deemed hereunder to have been done in
good faith, except to the extent that such person may have liability as a
Stockholder hereunder. The Stockholders shall severally and not jointly
indemnify the Stockholders’ Representative and hold him harmless against any
loss, liability or expense incurred without bad faith or gross negligence on the
part of the Stockholders’ Representative and arising out of or in connection
with the acceptance or administration of their duties hereunder.

69



--------------------------------------------------------------------------------



 



  (b)   Any claim, action, suit, or other proceeding, whether in law or equity,
to enforce any right, benefit or remedy granted to Stockholders under this
Agreement or the Escrow Agreement shall be asserted, brought, prosecuted or
maintained only by the Stockholders’ Representative. With respect to any matter
contemplated by this Section 11.13, the Stockholders shall be bound by any
determination in favor of or against the Stockholders’ Representative or the
terms of any settlement or release to which the Stockholders’ Representative
shall become a party.



  (c)   Any notice given the Stockholders’ Representative will constitute notice
to each and all of the Stockholders at the time the notice is given to the
Stockholders’ Representative. Any action taken by, or instruction received from,
the Stockholders’ Representative will be deemed to be action be, or notice or
instruction from, each and all of the Stockholders. Parent may, and the Escrow
Agent will, disregard any notice or instruction received directly from any of
the Stockholders other than the Stockholders’ Representative.



  (d)   At any time during the term of the Escrow Agreement, holders of a
majority in interest of the Escrow Funds can remove and replace the
Stockholders’ Representative by sending notice and a copy of the written consent
appointing such new individual or individuals signed by holders of a majority in
interest of the Escrow Funds to Parent and the Escrow Agent.

[Remainder of Page Intentionally Left Blank]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              PARENT:   AMERICAN MEDICAL SYSTEMS, INC.    
 
           

  By:        

           

      Martin J. Emerson    

      President and Chief Executive Officer    
 
            MERGER SUBSIDIARY:   OAK MERGER CORP.    
 
           

  By:        

           

      Martin J. Emerson    

      President and Chief Executive Officer    
 
            COMPANY:   OVION INC.    
 
           

  By:        

           

      W. Stephen Tremulis    

      Chief Executive Officer    
 
                      PRINCIPAL STOCKHOLDER:   Jeffrey P. Callister    
 
                      PRINCIPAL STOCKHOLDER:   W. Stephen Tremulis    
 
           
STOCKHOLDER
                      REPRESENTATIVE:   Jeffrey P. Callister    

SIGNATURE PAGE
AGREEMENT AND PLAN OF MERGER

 



--------------------------------------------------------------------------------



 



EXHIBIT INDEX

EXHIBIT A            Form of Certificate of Merger

EXHIBIT B            Certificate of Incorporation of Merger Subsidiary

EXHIBIT C            Form of Stockholder Agreement

EXHIBIT D            Form of Employment Offer

EXHIBIT E            Form of Escrow Agreement

EXHIBIT F            Form of Payment Agreement

EXHIBIT G            Form of Royalty Agreement

EXHIBIT H            Form of Letter of Resignation and Release of Claims

 